Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 1 of 44 Page ID
                                 #:4343




                  EXHIBIT D
        Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 2 of 44 Page ID
                                         #:4344

Grochow, Lauren

From:                                    Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>
Sent:                                    Tuesday, May 18, 2021 7:44 AM
To:                                      Amiad Kushner
Cc:                                      Grochow, Lauren; Crisp, Kevin; Ladner, Matthew; Kessel, Alan J.; George, Paul B.
                                         (GeorgeP@LanePowell.com); Michael Stolper; Jake Nachmani; Andrew Sklar; Kevin
                                         Hughes
Subject:                                 Liu adv. Faraday&Future Inc., et al. - Response to May 14, 2021 Correspondence
Attachments:                             2021-05-13_Liu-FF_Letter to Kushner.pdf


Dear Mr. Kushner:

This letter responds to your correspondence dated May 14, 2021 addressed to Lauren Grochow.

We have reviewed the points raised in your May 14 letter. Those points are contrary to the controlling, bright
line authorities we have studiously summarized and explained to you on several occasions, including again
most recently in my attached May 13, 2021 correspondence, as well as to the express terms of Judge
Rosenbluth’s May 3 and 13, 2021 Orders, respectively establishing and reconfirming the limited scope of any
privilege waiver in this case.

As evident on the face of that controlling law and those Orders, Plaintiff Hong Liu, Seiden Law Group, LLP, and
Foundation Law Group, LLP have no right to the possession of any privileged information outside of the limited
scope of waiver expressly delineated by the Court, much less any right to use such privileged information in
this litigation. Your hope that the Court may one day expand the scope of the limited privilege waiver not only
is legally irrelevant, but also does not in any way authorize the clear ethical violations Plaintiff and his law firms
have and continue to commit though their possession and use of our clients’ privileged information. Put
simply, your client legally was and is prohibited from bringing any claims predicated upon our clients' privileged
and work product information and, as judicially admitted by Plaintiff and your firm, further has no right to use
that information in prosecuting this action - be it in discovery, motion practice, or otherwise.

We again request Plaintiff’s and your firms’ compliance with its legal and ethical obligations set forth in the
attached correspondence, and continue to reserve all rights to redress any and all noncompliance with those
obligations through all appropriate remedies available under governing law.

Sincerely,


Jeffrey M. Goldman


Jeffrey M. Goldman
Partner
Direct: 949.567.3547 | Internal: 814-3547
jeffrey.goldman@troutman.com
____________________________


troutman pepper
5 Park Plaza, Suite 1400
Irvine, CA 92614-2524
troutman.com
____________________________

A HIGHER COMMITMENT TO CLIENT CARE
Troutman Pepper is a 2020 Mansfield Certified Plus Firm
                                                                  1
                                                                                                 Exhibit D, Page 20
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 3 of 44 Page ID
 Troutman Pepper Hamilton Sanders LLP
                                      #:4345
 5 Park Plaza, Suite 1400
 Irvine, CA 92614

 troutman.com


 Jeffrey M. Goldman
 D 949.567.3547
 F 866.728.3537
 jeffrey.goldman@troutman.com



 VIA EMAIL ONLY

 May 13, 2021

 Amiad Kushner, Esq.
 Seiden Law Group, LLP
 322 Eighth Avenue, Suite 1704
 New York, NY 10001

 Re:     Hong Liu v. Faraday&Future Inc., et al., and related counterclaim
         Case No: 20-CV-08035-SVW-JPR
         Demand Regarding Privileged and Confidential Documents

 Mr. Kushner:

 We write to reiterate our concerns outlined in my April 13, 2021 correspondence to you, a true
 and correct copy of which is attached hereto, in light of:

         (i)      Magistrate Judge Rosenbluth’s unequivocal statements on the record yesterday
                  and her corresponding order issued today, May 13, 2021, denying your efforts to
                  expand the narrowly limited privilege waiver agreed-to by Faraday&Future Inc.
                  (“FF”) and Smart King Ltd. (“Smart King”) beyond the contours established by the
                  Court’s May 3, 2021 Order, i.e., (a) documents which Plaintiff Hong Liu (“Liu”)
                  authored pertaining to the Enumerated Failures (as defined in FF and Smart King’s
                  prior briefing cited in the Court’s May 3, 2021 Order), (b) the solicitation,
                  negotiation, drafting, and procurement of the Employment Agreement alone, and
                  (c) Liu’s termination; and

         (ii)     Liu’s – and Seiden Law Group, LLP’s and Foundation Law Group’s (collectively,
                  “Seiden”) – continued failure to immediately return all documents belonging to FF
                  and Smart King in your respective or collective possession, custody, or control
                  (and to destroy all copies) that are subject to FF and/or Smart King’s attorney-
                  client privilege, the attorney work-product doctrine, and client confidentiality rights
                  (together with non-documentary information subject to the foregoing protections,
                  the “Privileged Information”).

 The Court’s May 13, 2021 ruling and statements on the record leave no room for doubt that Liu
 and Seiden’s past and continued misuse of the Privileged Information in any form – written,
 testimonial, or otherwise – violates the ethical prohibitions established by Rico v. Mitsubishi
 Motors Corporation, 42 Cal. 4th 807 (2007), State Fund Compensation Insurance Fund v. WPS,
 Inc., 70 Cal. App. 4th 644 (1999), and Clark v. Superior Court, 196 Cal. App. 4th 37 (2011).




 115970005
                                                                                   Exhibit D, Page 21
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 4 of 44 Page ID
                                 #:4346
 Amiad Kushner, Esq.
 May 13, 2021
 Page 2




 Liu’s and Seiden’s ethical transgressions were recently compounded by Liu’s recent production
 of at least an additional 410 privileged documents on April 30, 2021 bearing the following bates
 ranges:

                HLIU004546-HLIU004556; HLIU004563-HLIU004573;
                HLIU004578-HLIU004597; HLIU004622; HLIU004633;
                HLIU004745-HLIU004748; HLIU004752; HLIU004779-
                HLIU004780; HLIU004791-HLIU004801; HLIU004803-
                HLIU004809; HLIU004811-HLIU004813; HLIU004821-
                HLIU004823; HLIU004826-HLIU004830; HLIU004832-
                HLIU006086; HLIU006088- HLIU006117; HLIU006119-
                HLIU006198; HLIU006200-HLIU006201; HLIU006203-
                HLIU006217; HLIU006220-HLIU006230; HLIU006243-
                HLIU006282; HLIU006284-HLIU006289; HLIU006291-
                HLIU006305; HLIU006308-HLIU006315; HLIU006320-
                HLIU006321; HLIU006323-HLIU006324; HLIU006343-
                HLIU006346; HLIU006349-HLIU006352; HLIU006356-
                HLIU006358; HLIU006419-HLIU006421; HLIU006423-
                HLIU006423; HLIU006425-HLIU006458; HLIU006498-
                HLIU006517; HLIU006522-HLIU006527; HLIU006531-
                HLIU006536; HLIU006551-HLIU006555; HLIU006557-
                HLIU006558; HLIU006568-HLIU006575; HLIU006596-
                HLIU006599; HLIU006634; HLIU006681-HLIU006682;
                HLIU006743-HLIU006747; HLIU006749; HLIU006752-
                HLIU006755; HLIU006763-HLIU006764; HLIU006773;
                HLIU006834;HLIU006845-HLIU006873; HLIU006891-
                HLIU006953; HLIU007383; HLIU007384-HLIU007392;
                HLIU007427-HLIU007466; HLIU007633; HLIU007948-
                HLIU008132; HLIU008174-HLIU008175; HLIU008247-
                HLIU008280; HLIU008285-HLIU008287. 1

 You and your colleagues produced and utilized the above documents despite repeated warnings
 by FF and Smart King’s counsel and without having obtained any court order authorizing such
 disclosures.

 It is worth reiterating that, instead of properly conferring with FF and Smart King’s counsel or
 seeking judicial intervention regarding the hundreds of privileged and/or confidential documents
 or other Privileged Information that Liu has pilfered and attempted to use in support of his own
 claims, Liu and Seiden have brazenly used the Privileged Information to craft Liu’s claims,
 produced Privileged Information, used Privileged Information in depositions in this action,
 formulated their discovery and discovery strategy based on their understanding of the privileged

 1
   To the extent Seiden and Liu contend that FF and Smart King now possess said Privileged
 Information and must include these (and any other privileged or work product documents
 previously produced by Liu, to the extent not already logged) on a privilege log, FF and Smart
 King hereby incorporate all such documents into its privilege log by reference.



 115970005
                                                                             Exhibit D, Page 22
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 5 of 44 Page ID
                                 #:4347
 Amiad Kushner, Esq.
 May 13, 2021
 Page 3




 nature of the Privileged Information, and have stated their intent to continue to do so going
 forward.

 For example, when counsel for Liu used privileged documents only relevant to Liu’s wrongful
 termination claim in the deposition of Bob Ye, counsel for Defendants, Kevin Crisp, Esq.,
 admonished Liu’s counsel that using such materials violates the attorney-client privilege and
 subjects Seiden to disqualification under California law. Further, on the night of Mr. Ye’s
 deposition, I transmitted the attached April 13, 2021 correspondence explaining the impropriety
 of such disclosures, demanding the return and destruction of such privileged information, and
 advising that Liu’s counsel was subject to disqualification for their conduct.

 Despite these efforts, and despite the absence of any rebuttal whatsoever to the ethical points
 raised by FF and Smart King, Liu and Seiden continued to use FF and Smart King’s privileged
 documents for the express purpose of prosecuting Liu’s own wrongful termination cause of action
 in violation of both the above-referenced authorities and General Dynamics v. Superior Court, 7
 Cal. 4th 1164 (1994), a case which Liu has judicially admitted bars him from using privileged
 information to prove his wrongful termination case. See Plaintiff’s Expedited Motion for
 Determination of Urgent Privilege Issue and to Compel Production at p. 2, n.3. In fact, the very
 next day at the deposition of Chaoying Deng, and after these numerous verbal and written
 warnings, Liu’s counsel, Jake Nachmani, Esq., again attempted to use privileged communication
 in his examination – a communication that is unequivocally privileged and not within the limited
 scope of waiver as was again conclusively established in yesterday’s hearing before, and in
 today’s Order from, Judge Rosenbluth. When asked to provide the basis for his use of such
 documents, Mr. Nachmani expressly stated that he did so “in support of” Liu’s “claim for
 retaliation.” (Deposition of Chaoying Deng, Tr. at 95:15-96:9.) There could have been no clearer
 admission of Liu’s violation of the governing authorities again recited here.

 FF and Smart King’s counsel, once again, warned Liu’s counsel of his obligations under Rico,
 General Dynamics, and Clark in their Opposition to Plaintiff and Counter-Defendant’s Expedited
 Motion for Determination of Urgent Privilege Issue and to Compel Production, which again clearly
 set forth those governing authorities and grounds for counsel for Liu’s disqualification in this
 action. However, Liu still did not stop his review and use of Defendants’ privileged documents.

 On April 30, 2021, shortly before depositions were set to proceed the following week, Liu and
 Seiden tactically provided the aforementioned and previously concealed and withheld 410
 privileged documents for the purpose of using those documents in support of his own claims.
 Notably, at this same exact time, Liu had a motion pending on the very issue of his incessant use
 and disclosure of Privileged Information that Judge Rosenbluth had not yet ruled on and which
 she subsequently denied in her May 3 Order.

 Instead of halting review of such documents until Judge Rosenbluth could issue a ruling, Seiden
 fully reviewed such documents for responsiveness to Defendants’ Request for Production and
 then produced them. Such conduct once again warrants disqualification of Seiden from this
 lawsuit particularly given that it has reviewed and used these documents to support Liu’s claims.

 Rather tellingly, Seiden and Liu have failed to even acknowledge, let alone dispute, the
 applicability of the above-cited authorities.



 115970005
                                                                             Exhibit D, Page 23
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 6 of 44 Page ID
                                 #:4348
 Amiad Kushner, Esq.
 May 13, 2021
 Page 4




 The abuse of FF and Smart King’s privileged and confidential information must cease. Judge
 Rosenbluth’s May 3, 2021 Order specified that Defendants have only waived privilege as to
 communications related to the solicitation, negotiation, drafting, and procurement of Liu’s
 Employment Agreement alone, his termination, and a few additional discrete categories of
 documents to which Defendants have agreed to a waiver of privilege (i.e., documents which Liu
 authored pertaining to the Enumerated Failures). And Judge Rosenbluth’s May 13, 2021 Order
 cemented that determination over your repeated improper ex parte applications, including your
 disguised request for reconsideration heard and denied yesterday.

 FF and Smart King repeat their demand that Liu and Seiden return any documents falling outside
 of the limited scope of the privilege waiver delineated by the Court in its May 3 and 13, 2021
 Orders, destroy any copies of such documents in their respective or collective possession,
 custody, or control, and confirm that they will not utilize or reference any of FF or Smart King’s
 Privileged Information in any form, including, but not limited to, in support of Liu’s opposition to
 Defendants’ pending motion for summary judgment (or related and threatened cross-motion for
 summary judgment) in this action. The above authority clearly mandates these measures and
 Seiden and Liu are not entitled to ignore their ethical obligations, especially in light of Judge
 Rosenbluth’s clear limitations on the contours of the limited privilege waiver in this action.

 Please comply with the foregoing demand by 5:00 p.m. PT on May 14, 2021, absent which
 FF and Smart King will have no choice but to pursue all appropriate remedies available to
 them to the fullest extent of the law, including, but not limited to, Seiden’s disqualification.
 It is our sincere hope that FF and Smart King will not be forced to pursue those
 alternatives.


 Sincerely,

 /s/ Jeffrey M. Goldman

 Jeffrey M. Goldman




 115970005
                                                                               Exhibit D, Page 24
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 7 of 44 Page ID
                                 #:4349




                        EXHIBIT A

                                                            Exhibit D, Page 25
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 8 of 44 Page ID
 Troutman Pepper Hamilton Sanders LLP
                                      #:4350
 5 Park Plaza, Suite 1400
 Irvine, CA 92614

 troutman.com


 Jeffrey M. Goldman
 D 949.567.3547
 F 866.728.3537
 jeffrey.goldman@troutman.com




 April 13, 2021

 Via E-Mail

 Amiad Kushner, Esq.
 Seiden Law Group, LLP
 469 7th Avenue, 5th Floor
 New York, NY 10018

 Re:     Hong Liu v. Faraday&Future Inc., et al., and related counterclaim
         Case No: 20-CV-08035-SVW-JPR
         Demand for Return and Non-Use of Privileged and Confidential Documentation

 Dear Mr. Kushner:

        Earlier today, at the deposition of Bob Ye in the above-referenced action, your colleague
 conducting the deposition utilized documents that are protected from disclosure by virtue of the
 attorney-client privilege, the attorney work product doctrine, and client confidentiality rights
 possessed by my clients, Faraday&Future and Smart King Ltd. (collectively, “FF”). FF’s counsel,
 Kevin Crisp, Esq., stated and objected on the record that Plaintiff Hong Liu (“Liu”) and your law
 firm, Seiden Law Group, LLP (“Seiden”), have no right to possess FF’s privileged and/or
 confidential documentation, much less utilize the same in deposition or otherwise in this case.

        We hereby demand that Seiden and Liu return to this office any privileged documents,
 documents protected by the attorney work product doctrine, and/or documents reflecting client
 confidences in your or Liu’s possession (“Privileged Documents”), and to destroy any remaining
 copies of the Privileged Documents. To the extent your firm or Liu has shared any Privileged
 Documents with any third parties, such copies much also be destroyed.

        Be advised that the possession of the Privileged Documents by Liu and Seiden, as well
 as your failure to notify us of the same – not to mention Seiden’s use of certain of those Privileged
 Documents during today’s deposition – blatantly and intentionally violates Rico v. Mitsubishi
 Motors Corp., 42 Cal. 4th 807 (2007) and subjects Seiden to disqualification in this action.




                                                                                Exhibit D, Page 26
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 9 of 44 Page ID
                                 #:4351
 Amiad Kushner, Esq.
 Seiden Law Group LLP
 April 13, 2021
 Page 2




        Rico requires that:

                ‘When a lawyer who receives materials that obviously appear to be
                subject to an attorney-client privilege or otherwise clearly appear to
                be confidential and privileged and where it is reasonably apparent
                that the materials were provided or made available through
                inadvertence, the lawyer receiving such materials should refrain
                from examining the materials any more than is necessary to
                ascertain if the materials are privileged, and shall immediately notify
                the sender if he or she possesses material that appears to be
                privileged. The parties may then proceed to resolve the situation
                by agreement or may resort to the Court for guidance with the
                benefit of protective orders and other judicial intervention as may
                be justified.’

 Id. at 817 (quoting State Fund Comp. Ins. Fund v. WPS, Inc., 70 Cal. App. 4th 644, 656-57
 (1999)).

         We also demand that the parties stipulate that the court reporter for Mr. Ye’s deposition
 shall return to FF’s counsel any Privileged Document marked at Mr. Ye’s deposition and that the
 exhibit and any portion of the deposition during which Mr. Ye was examined regarding the
 document be placed under seal, as to the original and all copies of the deposition.

         Liu was not entitled to retain Privileged Documents after he left FF, much less utilize them
 to the detriment of FF in violation of his ethical obligations. What makes this all the more galling
 is that we informed your office a month ago, on March 15, 2021, in my meet-and-confer
 correspondence in connection with our anticipated Motion for Judgment on the Pleadings about
 this crucial privilege issue. See Exh. 1 hereto. In particular, we quoted General Dynamics
 Corporation v. Superior Court, 7 Cal. 4th 1164, 1190 (1994), to specifically advise you that the
 “the in-house attorney who publicly exposes the client’s secrets will usually find no sanctuary in
 the Courts” and that where, as here, “the elements of a wrongful discharge in violation of public
 fundamental policy claim cannot, for reasons peculiar to the particular case, be fully established
 without breaching the attorney-client privilege the suit must be dismissed at the interest of
 preserving the privilege.” (emphasis added). We discussed General Dynamics during the
 telephonic meet-and-confer discussion concerning our intended Motion for Judgment on the
 Pleadings, and neither Mr. Nachmani nor anyone else from Seiden provided any substantive
 response or rejoinder.




                                                                                Exhibit D, Page 27
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 10 of 44 Page ID
                                  #:4352
 Amiad Kushner, Esq.
 Seiden Law Group LLP
 April 13, 2021
 Page 3




        Put simply, you have come into possession of privileged information and used it for your
 own ends in this litigation. Liu, having served as FF’s Global General Counsel, is well aware that
 these documents are privileged. Your and Liu’s conduct requires disqualification of your firm,
 pursuant to Rico and Clark v. Superior Court, 196 Cal. App. 4th 37 (2011). I have included both
 opinions with this correspondence for your review as Exhibits 2 and 3 hereto.

         Clark warrants particular attention. In Clark, an attorney, Clark, left his employer, VeriSign,
 and took privileged documents with him. He then shared those documents with his attorney and
 used them support his action against VeriSign. The Court determined that this was improper, that
 the Clark’s attorney had violated his obligations under Rico, and that, “once the examination
 showed a document had been transmitted between an attorney representing VeriSign and either
 an officer or employee of VeriSign, that examination would suffice to ascertain the materials are
 privileged, and any further examination would exceed the permissible limits.” Id. at 53 (citation
 omitted). The Court affirmed the Clark attorney’s disqualification.

 We expect your agreement to confirm return and destruction of all Privileged Documents
 by no later than 5:00 p.m. PT on April 14, 2021.

 We also intend to move to disqualify Seiden in light of its review, analysis, and use of the
 Privileged Documents. Until resolution by agreement or by the Court, the Privileged Documents
 may not be used or reviewed for any purpose.

 Govern yourselves accordingly, and please let us hear from you immediately.

 Sincerely,

 /s/ Jeffrey M. Goldman
 Jeffrey M. Goldman

 cc:    Jake Nachmani, Esq.
        Alan J. Kessel, Esq.
        Kevin Crisp, Esq.




                                                                                  Exhibit D, Page 28
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 11 of 44 Page ID
                                  #:4353
 Amiad Kushner, Esq.
 Seiden Law Group LLP
 April 13, 2021
 Page 4




                                 EXHIBIT 1




                                                            Exhibit D, Page 29
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 12 of 44 Page ID
 Troutman Pepper Hamilton Sanders LLP
                                      #:4354
 5 Park Plaza, Suite 1400
 Irvine, CA 92614

 troutman.com


 Jeffrey M. Goldman
 D 949.567.3547
 jeffrey.goldman@troutman.com




 Via E-mail Only

 March 15, 2021
 Jake Nachmani, Esq.
 Seiden Law Group LLP
 469 7th Avenue, 5th Floor
 New York, NY 10018


 Re:     Meet and Confer Correspondence Pursuant to Central District of California Local
         Rule 7-3

 Dear Mr. Nachmani:

         I write to institute the Meet and Confer process required by the Central District of California
 Local Rule 7-3 in connection with a Motion for Judgment on the Pleadings as to Plaintiff’s
 Complaint that our clients, Faraday&Future Inc. (“FF”), Smart King Ltd. (“Smart King”), Jiawei
 Wang and Chaoying Deng (collectively, “Defendants”) intend on filing. To that end, this
 correspondence summarizes the governing law requiring the dismissal of each of the Complaint’s
 following alleged causes of action:

 1.      Intentional Infliction of Emotional Distress

          This alleged cause of action is legally required to be dismissed under the California’s
 Worker’s Compensation Act which provides the exclusive remedy for Plaintiff Hong Liu’s (“Liu”)
 claim for intentional infliction of emotional distress. See, e.g., Miklosy v. Regents of Univ. of Cal.,
 44 Cal. 4th 876, 902 (2008) (“Plaintiffs allege defendants engaged in ‘outrageous conduct’ that
 was intended to, and did, cause plaintiffs ‘severe emotional distress,’ giving rise to common law
 causes of action for intentional infliction of emotional distress. The alleged wrongful conduct,
 however, occurred at the worksite, in the normal course of the employer-employee relationship,
 and therefore workers' compensation is plaintiffs' exclusive remedy for any injury that may have
 resulted.”); Thomas v. Stars Entm’t LLC, Case No. 2:15-cv-09239-CAS(MRWx), 2016 WL
 844799, *8 (C.D. Cal. Feb. 29, 2016) (where “alleged conduct occurred while plaintiff was either
 at work, performing functions required by his employment, or attending meetings regarding his
 work,” and where “the majority, if not all, of . . . alleged misconduct relates to . . . efforts to
 discipline, and ultimately fire, plaintiff,” a claim for intentional infliction of emotional distress is
 based on a “normal part of the employment relationship” and is therefore barred by the Worker’s
 Compensation Act (citations omitted)).




                                                                                  Exhibit D, Page 30
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 13 of 44 Page ID
                                  #:4355
 Jake Nachmani, Esq.
 March 15, 2021
 Page 2




 2.     Breach of Contract

        As detailed in Defendants’ Second Amended Counterclaim, the Employment Agreement
 can conceivably only constitute a valid and enforceable agreement if Liu complied with New York
 Rules of Professional Conduct 1.5, 1.7, and 1.8, as well as with California Rules of Professional
 Conduct 3-310, 3-300, and 4-200.

          As evident on its face, the Complaint fails to allege Liu’s compliance with those rules, and
 therefore fails to plead the existence of a legally enforceable contract between Liu, Smart King
 and FF under governing law. See, e.g., Fletcher v. Davis, 33 Cal. 4th 61, 71 (2004) (affirming
 trial court’s sustaining of demurrer to attorney’s claim for fees pursuant to a charging lien where
 attorney failed to allege compliance with and failed to abide by California Rule of Professional
 Conduct 3-300); Fletcher v. Gilbert, Case No. CV 06-05048-SJO (RNB), 2006 U.S. Dist. LEXIS
 103689, at *7 (C.D. Cal. Oct. 12, 2006) (finding that “the California Supreme Court [in Fletcher v.
 Davis, supra] assumed that the facts as alleged in plaintiff's Superior Court complaint were true
 and that plaintiff could not plead facts showing the perfection of a lien on the judgment obtained
 by his former client or that the defendants in the Superior Court action had knowledge of such a
 lien.”); Luna & Glushon v. Tri-Valley Corp. (In re Tri-Valley Corp.), 2013 Bankr. LEXIS 1783, at
 *11–12 (Bankr. D. Del. May 1, 2013) (“Based on the decision in Fletcher [v. Davis], the Court
 concludes that under California law, attorneys must plead in their complaint that they complied
 with Rule 3-300 when seeking a declaratory judgment that they have a charging lien for hourly
 fees. Here, L&G failed to do so. The Complaint and the Fee Agreement are silent as to whether
 or not L&G advised the Debtors in writing of their right to seek the advice of an independent lawyer
 or whether the Debtors consented after a reasonable opportunity to seek such advise (sic). The
 Court will, therefore, grant the Debtors' Motion to Dismiss the Complaint.”) Furthermore, Liu
 cannot amend to fix this pleading deficiency without violating Federal Rule of Civil Procedure 11,
 since it is not disputable that he failed to abide by the aforementioned rules of professional
 conduct.

 3.     Section 10(b) of the Exchange Act and Rule 10(b)-5

          Liu’s alleged 10(b)-5 is similarly untenable. That is because the options at issue in the
 Employment Agreement were not “sold” to Liu. Moreover, Liu’s contention that “[b]y accepting an
 offer of employment in exchange for receiving securities, Mr. Liu effectively purchased securities”
 is a non-sequitur, particularly where Liu does not identify what it was from Smart King or FF he
 agreed to forego in exchange for the options. (Compl., ¶120.) As held by the U.S. Supreme
 Court in International Board of Teamsters, Chauffeurs, Warehousemen & Helpers of Am. v.
 Daniel, 439 U.S. 551, 559 (1979):




                                                                                Exhibit D, Page 31
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 14 of 44 Page ID
                                  #:4356
 Jake Nachmani, Esq.
 March 15, 2021
 Page 3




                In every decision of this Court recognizing the presence of a
                ‘security’ under the Securities Acts, the person found to have been
                an investor chose to give up a specific consideration in return for a
                separable financial interest with the characteristics of a
                security. . . . No portion of an employee's compensation other than
                the potential pension benefits has any of the characteristics of a
                security, yet these noninvestment interests cannot be segregated
                from the possible pension benefits. Only in the most abstract sense
                may it be said that an employee ‘exchanges’ some portion of his
                labor in return for these possible benefits. He surrenders his labor
                as a whole, and in return receives a compensation package that is
                substantially devoid of aspects resembling a security. His decision
                to accept and retain covered employment may have only an
                attenuated relationship, if any, to perceived investment possibilities
                of a future pension. Looking at the economic realities, it seems
                clear that an employee is selling his labor primarily to obtain a
                livelihood, not making an investment.

          Nor were the options at issue “purchased” by Liu simply because he allegedly gave an
 “income stream and retirement benefits from his Mayer Brown partnership,” (Compl., ¶120),
 particularly where the undefined and speculative value of Liu’s alleged partnership and revenue
 stream does not constitute any form of legal consideration provided by Liu to Smart King or FF.
 See, e.g., Wyatt v. Cendant Corp., 81 F. Supp. 2d 550, 558 (D.N.J. 2000) (no standing where
 employee does not give anything of value for stock other than employment services); McLaughlin
 v. Cendant Corp., 76 F. Supp. 2d 539, 550 (D.N.J. 1999) (same); Fraser v. Fiduciary Trust Co.
 Int'l, 417 F. Supp. 2d 310, 318 (S.D.N.Y. 2006) (same).

 4.     Fraudulent Inducement and Negligent Misrepresentation

        These claims fail for several reasons.

          First, Liu’s fraudulent inducement claim hinges upon allegations that all Defendants
 “falsely represented that in December 2017, Evergrande had invested $2 billion in Smart King in
 a Series A offering that valued Smart King at $4.5 billion. Defendants also falsely represented
 that Mr. Liu would be entitled to Directors’ and Officers’ insurance while working at Faraday.”
 (Compl., ¶ 125.) The former statement is belied by the Employment Agreement itself attached
 and incorporated into the Complaint, which expressly provides that Smart King and FF “had
 successfully completed first closing of Series A financing in December 2017, which is subject
 to CFIUS approval. . . .” (Id., Ex. A, p. 2 (emphasis added).) In light of the Employment
 Agreement’s patent disclosure that the subject financing had not been completed or approved in
 its entirety, there neither is, nor can be, any reasonable reliance by Liu on any alleged pre-
 contractual representations that a definitive investment purported had been made and remitted.




                                                                                Exhibit D, Page 32
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 15 of 44 Page ID
                                  #:4357
 Jake Nachmani, Esq.
 March 15, 2021
 Page 4




         Second, the Complaint’s fraud claim is implausible under the U.S. Supreme Court’s
 seminal decisions in Iqbal and Twombly, let alone sufficient under Federal Rule of Civil Procedure
 9’s heightened pleading standard. More particularly, it is implausible that Liu would not have
 joined Smart King and FF had he known that the Series A financing had allegedly not been
 completed or D&O insurance had not been procured, in light of the egregiously one-sided multi-
 million dollar package, complete with acceleration clauses, to which he secured Smart King and
 FF’s agreement. Certainly he will not be able to show that Mayer Brown would have guaranteed
 him that much money on similar terms.

         Third, the Complaint fails to allege causation with respect to the fraudulent inducement or
 the negligence claim. In particular, Liu has not pled that Smart King and FF were unable to pay
 all amounts owed on the Employment Agreement or provide options, but rather, that they simply
 had not paid all amounts allegedly due and owing. In other words, Liu’s claim is that the
 Employment Agreement was breached and thus money is owed; not that the Company lacked
 the ability pay him at the time the parties entered the Employment Agreement.

          Fourth, and related to the immediately preceding point, the Complaint’s alleged fraudulent
 inducement and negligent misrepresentation claims are subject to the economic loss rule,
 especially where those claims specifically incorporate, and impermissibly attempt to repackage,
 Liu’s alleged breach of contract claim as torts. See, e.g., Aas v. Super. Ct., 24 Cal. 4th 627, 643
 (2000) (a party “may not ordinarily recovery in tort for breaches of duties that merely restate
 contractual obligations”), superseded on other grounds by Cal. Civ. Code, §§ 895 et seq.; JMP
 Sec. LLP v. Altair Nanotechnologies, Inc., 880 F. Supp. 2d 1029, 1042 (N.D. Cal. 2012) (“[N]o tort
 cause of action will lie where the breach of duty is nothing more than a violation of a promise
 which undermines the expectations of the parties to an agreement.”); Sam Rubin Ent., Inc. v.
 AARP, Inc., No. CV 16-6431-RSWL-SSX, 2016 WL 7336554, at *7 (C.D. Cal. Dec. 15, 2016)
 (dismissing fraudulent inducement claim under economic loss rule). Liu additionally neither has,
 nor can, allege that Smart King’s and FF’s alleged fraud or negligent misrepresentations
 purportedly subjected him to liability to third parties thereby further requiring dismissal of the
 Complaint’s fraudulent inducement and negligent misrepresentation claims under the economic
 loss rule on that separate and independent ground, as well

         Finally, the negligent misrepresentation claim merely recites the elements of the cause of
 action without any, much less with the requisite, specificity. It thus fails to meet the Rule 9
 standard, and is legally required to be dismissed. See, e.g., Arch Ins. Co. v. Allegiant Prof’l Bus.
 Servs., No. CV 11-1675 CAS (PJWx), 2012 U.S. Dist. LEXIS 56605, at *7 (C.D. Cal. Apr. 23,
 2012) (“The requirement of specificity in a fraud action against a corporation requires the plaintiff
 to allege the names of the persons who made the allegedly fraudulent representations, their
 authority to speak, to whom they spoke, what they said or wrote, and when it was said or written.”).
 The Complaint’s negligent misrepresentation cause of action further fails to adequately allege the
 identity of the “special relationship” between any of the Defendants, let alone all of them, and Liu
 (Compl., ¶ 144), and similarly fails to allege any specific facts whatsoever establishing how
 Chaoying Deng and Jiawei Wang legally can be held personally liable under the Complaint’s
 alleged fraudulent inducement and negligent misrepresentation claims.




                                                                                Exhibit D, Page 33
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 16 of 44 Page ID
                                  #:4358
 Jake Nachmani, Esq.
 March 15, 2021
 Page 5




 5.     Wrongful Termination in Violation of Public Policy

        The Complaint fails to plausibly state a claim for wrongful termination. Instead, it only (i)
 alleges certain concerns Liu had with the way the Company operated; and (ii) recites actions he
 purportedly took in his capacity as General Counsel. (See Compl., ¶¶ 70–72.) Those allegations
 are legally insufficient for at least two independently dispositive reasons.

         First, Liu has not alleged any statutory or constitutional provision giving rise to a
 fundamental public policy prerequisite to maintenance of the Complaint’s purported Wrongful
 Termination claim. See Stevenson v. Super. Ct., 16 Cal. 4d 880, 889–90 (1997). Likewise, Liu
 has failed to allege, let alone establish, how any such policy inures to the benefit of the public as
 opposed to Liu’s own personal interests. Id. Nor has Liu explained how that unalleged policy is
 “fundamental” and “substantial.” Id.

         Second, Liu fails to offer any explanation, let alone a plausible one, as to how performing
 his job functions in the Legal Department somehow gives rise to a wrongful termination claim.
 Under governing California Supreme Court law, wrongful termination claims brought by in-house
 counsel not only are disfavored and limited, but also are required to be “grounded in explicit and
 unequivocal ethical norms embodied into Rules of Professional Responsibility and statutes, and
 claims which are maintainable by the non- attorney employee . . . under circumstances in which
 the Legislature has manifested a judgment that the principle of professional confidentiality does
 not apply.” Gen. Dynamics Corp. v. Super. Ct., 7 Cal. 4th 1164, 1189–90 (1994) (emphasis in
 original). Id. (citations omitted). Despite those legal requirements, Liu neither has identified any
 such explicit and unequivocal ethical norms or statutes, nor has alleged any circumstance for
 which the California Legislature has manifested its judgment that a principle of professional
 confidentiality would not apply.

         In fact, by revealing the internal secrets of FF and Smart King in his publicly-filed
 Complaint while lacking any grounds for believing that confidentiality does not apply, Liu has again
 violated his ethical responsibilities. (See, e.g., Compl., ¶¶ 64, 71, 72, 74, 83). This is true under
 both California and New York law. See, e.g., Strickland v. City of Inglewood, No. CV 08-1595
 ABC(CTx), 2009 U.S. Dist. LEXIS 136870, at *4-5 (C.D. Cal. Apr. 23, 2009) (“California attorneys,
 such as plaintiff, are constrained by an ethical obligation not to disclose client confidences and
 secrets. Cal. Bus. & Prof. Code § 6068 (e) (2004). This is a broader prohibition than the
 evidentiary attorney-client privilege. Goldstein v. Lees, 46 Cal. App. 3d 614, 621, 120 Cal. Rptr.
 253 (1975). It precludes an attorney from disclosing not only confidential communications made
 for the purposes of obtaining legal representation, but any information that might be detrimental
 to a client's interests. See Matter of Johnson, 4 Cal. State Bar Ct. Rptr. 179, 189 (2000)
 (disclosure of fact that client was a convicted felon); ABA Model Rule of Prof. Conduct 1.6 (a)
 (2009), and Comment (5) (absent client consent, lawyer prohibited from revealing confidential
 client information except as necessary to carry out representation); Rest.3d Law Governing
 Lawyers § 59 (2000) ("confidential client information" is ‘information relating to representation of
 a client, other than information that is generally known’"). Also unlike the attorney-client privilege,
 the California attorney’s duty to preserve client confidences applies equally to ancillary, non-legal
 business services. See Cal. Prac. Guide Prof. Resp., 7:28.2 (citing Cal. State Bar Form. Opn.




                                                                                  Exhibit D, Page 34
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 17 of 44 Page ID
                                  #:4359
 Jake Nachmani, Esq.
 March 15, 2021
 Page 6




 1995-141). This duty outlives the attorney-client relationship, and it even survives in a wrongful
 termination case, such as this one, brought by an attorney against her former client. See General
 Dynamics v. Sup. Ct. (Rose), 7 Cal. 4th 1164, 1190, 32 Cal. Rptr. 2d 1, 876 P.2d 487 (1994));
 NCK Org., Ltd. v. Bregman, 542 F.2d 128, 133 (2d Cir. 1976) (“[The] client's privilege in confidential
 information disclosed to his attorney ‘is not nullified by the fact that the circumstances to be disclosed
 are part of a public record, or that there are other available sources for such information, or by the fact
 that the lawyer received the same information from other sources.’”) (citation omitted); U.S. v. Mackey,
 405 F. Supp. 854, 865 (E.D.N.Y. 1975) (“Attorneys, in particular, are under a
 professional ethical obligation to refuse to disclose confidential matters.”) (citing A.B.A. Code of
 Professional Responsibility, Canon 4).

         It is for this very reason that “the in-house attorney who publicly exposes the client’s
 secrets will usually find no sanctuary in the courts[,]” and that where, as here, “the elements of a
 wrongful discharge in violation of fundamental public policy claim cannot, for reasons peculiar to
 the particular case, be fully established without breaching the attorney-client privilege, the suit
 must be dismissed in the interest of preserving the privilege.” Gen. Dynamics Corp., 7 Cal.
 4th at 1190 (emphasis added).

        Given the foregoing, it is clear that Liu cannot maintain this cause of action, particularly
 where doing so will necessarily result in his violating both the privilege and his ethical duties of
 confidentiality.

 6.      Declaratory Relief

         For each of the foregoing reasons, the Complaint’s alleged declaratory relief cause of
 action is correspondingly defective and legally required to be dismissed. See, e.g., Renovate
 Am., Inc. v. Lloyd’s Syndicate 1458, No. 3:19-cv-01456-GPC-WVG, 2019 U.S. Dist. LEXIS
 212874, at *14 (S.D. Cal. Dec. 10, 2019) (a declaratory relief request “rises and falls with the
 substantive claims to that effect” because the "Declaratory Judgment Act creates a remedy for litigants
 but is not an independent cause of action.") (citation omitted).

 Please provide us with the dates and times you are available this week to conduct a telephonic
 meet-and-confer conference on the foregoing matters.

 Thank you in advance for your anticipated cooperation.

 Sincerely,




 Jeffrey M. Goldman




                                                                                     Exhibit D, Page 35
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 18 of 44 Page ID
                                  #:4360
 Amiad Kushner, Esq.
 Seiden Law Group LLP
 April 13, 2021
 Page 5




                                 EXHIBIT 2




                                                            Exhibit D, Page 36
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 19 of 44 Page ID
                                    #:4361

     Caution
As of: April 14, 2021 3:31 AM Z


                                     Rico v. Mitsubishi Motors Corp.
                                                Supreme Court of California
                                                 December 13, 2007, Filed
                                                           S123808

Reporter
42 Cal. 4th 807 *; 171 P.3d 1092 **; 68 Cal. Rptr. 3d 758 ***; 2007 Cal. LEXIS 13892 ****
                                                                 manufacturer after a sport utility vehicle rolled over while
                                                                 being driven on a freeway. The trial court entered an
ZERLENE RICO et al., Plaintiffs and Appellants, v.
                                                                 order granting a defense motion to disqualify plaintiffs'
MITSUBISHI MOTORS CORPORATION et al.,
                                                                 legal team and experts. The California Court of Appeal,
Defendants and Respondents.
                                                                 Fourth Appellate District, Division Two, affirmed the
                                                                 disqualification order. Plaintiffs sought review.


Prior History: [****1] Court of Appeal of California,
Fourth Appellate District, Division Two, No. E033616,
San Bernardino County, Superior Court No. RCV39233,
Ben T. Kayashima, Judge.
                                                                 Overview

Rico v. Mitsubishi Motors Corp., 116 Cal. App. 4th 51            An attorney representing plaintiffs obtained through
[10 Cal. Rptr. 3d 601, 2004 Cal. App. LEXIS 219] (Cal.           inadvertence notes of one of the defense attorneys and
App. 4th Dist., 2004)                                            used them during a deposition to impeach a defense
                                                                 expert. The notes were written in a dialogue style and
                                                                 summarized conversations between defense counsel
                                                                 and defense experts. The court concluded that plaintiffs'
Disposition: The judgment            of   the   intermediate     attorney should not have read the document any more
appellate court was affirmed.                                    closely than was necessary to ascertain that it was
                                                                 privileged. Once it became apparent that the content
                                                                 was privileged, plaintiffs' attorney should have
                                                                 immediately notified defense counsel and tried to
                                                                 resolve the situation. The notes were absolutely
Core Terms                                                       protected work product under Code Civ. Proc., §
                                                                 2018.030, because they contained the ideas of the
disqualification, inadvertence, deposition, privileged,          defense attorney and his legal team about the case.
plaintiffs', documents, trial court, session, confidential,      Disqualification was the proper remedy. After reviewing
impressions, work product, circumstances, cases,                 the notes, plaintiffs' attorney made copies and
attorney's work product, work product doctrine,                  disseminated them to plaintiffs' experts and other
discovery, defense expert, legal research, prepare,              attorneys. Plaintiffs' attorney acted unethically in making
printed                                                          full use of the confidential document. Without
                                                                 disqualification of plaintiffs' legal team and their experts,
                                                                 the damage caused by plaintiffs' attorney's use and
                                                                 dissemination of the notes was irreversible.
Case Summary

Procedural Posture
Various  plaintiffs      sued      defendant      automobile


                                                       Jeffrey Goldman                          Exhibit D, Page 37
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 20 of 44 Page ID
                                                                        Page 2 of 12
                                    #:4362
     42 Cal. 4th 807, *807; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

Outcome                                                       theories. Code Civ. Proc., § 2018.030, subd. (a). The
The judgment of the intermediate appellate court was          protection extends to an attorney's written notes about a
affirmed.                                                     witness's statements. When a witness's statement and
                                                              the attorney's impressions are inextricably intertwined,
                                                              the work product doctrine provides that absolute
                                                              protection is afforded to all of the attorney's notes.


LexisNexis® Headnotes
                                                                  Civil Procedure > ... > Discovery > Privileged
                                                                  Communications > Attorney-Client Privilege

                                                                  Evidence > Privileges > Attorney-Client
                                                                  Privilege > Scope
    Civil Procedure > ... > Privileged
    Communications > Work Product Doctrine > Scope                Civil Procedure > ... > Privileged
    of Protection                                                 Communications > Work Product Doctrine > Scope
                                                                  of Protection
HN1[ ]     Work      Product     Doctrine,    Scope     of
Protection                                                    HN4[ ] Privileged        Communications,       Attorney-
                                                              Client Privilege
See Code Civ. Proc., § 2018.030.
                                                              When a lawyer who receives materials that obviously
                                                              appear to be subject to an attorney-client privilege or
                                                              otherwise clearly appear to be confidential and
    Civil Procedure > ... > Privileged
                                                              privileged and where it is reasonably apparent that the
    Communications > Work Product Doctrine > Scope
                                                              materials were provided or made available through
    of Protection
                                                              inadvertence, the lawyer receiving such materials
HN2[ ]     Work      Product     Doctrine,    Scope     of    should refrain from examining the materials any more
Protection                                                    than is essential to ascertain if the materials are
                                                              privileged, and shall immediately notify the sender that
The legislature has declared that it is state policy to       he or she possesses material that appears to be
preserve the rights of attorneys to prepare cases for trial   privileged. The parties may then proceed to resolve the
with that degree of privacy necessary to encourage            situation by agreement or may resort to the court for
them to prepare their cases thoroughly and to                 guidance with the benefit of protective orders and other
investigate not only the favorable but the unfavorable        judicial intervention as may be justified.
aspects of those cases. Code Civ. Proc., § 2018.020,
subd. (a). In addition, the legislature has declared its
intent to prevent attorneys from taking undue advantage           Civil Procedure > ... > Discovery > Privileged
of their adversary's industry and efforts. Code Civ.              Communications > Attorney-Client Privilege
Proc., § 2018.020, subd. (b).
                                                                  Evidence > Privileges > Attorney-Client
                                                                  Privilege > Scope
    Civil Procedure > ... > Privileged
                                                                  Civil Procedure > ... > Privileged
    Communications > Work Product Doctrine > Scope
                                                                  Communications > Work Product Doctrine > Scope
    of Protection
                                                                  of Protection
HN3[ ]     Work      Product     Doctrine,    Scope     of
                                                              HN5[ ] Privileged        Communications,       Attorney-
Protection
                                                              Client Privilege
The codified work product doctrine absolutely protects
                                                              An attorney has an obligation not only to protect his or
from discovery writings that contain an attorney's
                                                              her client's interests but also to respect the legitimate
impressions, conclusions, opinions, or legal research or

                                                   Jeffrey Goldman                         Exhibit D, Page 38
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 21 of 44 Page ID
                                                                        Page 3 of 12
                                    #:4363
       42 Cal. 4th 807, *807; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

interests of fellow members of the bar, the judiciary, and
the administration of justice. An attorney is held to a
reasonable standard of professional conduct when                  Civil Procedure > ... > Privileged
confidential or privileged materials are inadvertently            Communications > Work Product Doctrine > Scope
disclosed.                                                        of Protection

                                                              HN9[ ]     Work     Product     Doctrine,    Scope    of
                                                              Protection
    Civil Procedure > ... > Privileged
    Communications > Work Product Doctrine > Scope            When a writing is protected under the absolute attorney
    of Protection                                             work product privilege, courts do not invade upon the
                                                              attorney's thought processes by evaluating the content
HN6[ ]     Work      Product     Doctrine,    Scope      of
                                                              of the writing. Once it is apparent that the writing
Protection
                                                              contains an attorney's impressions, conclusions,
                                                              opinions, legal research or theories, the reading stops
In applying the rule regarding an attorney who receives
                                                              and the contents of the document for all practical
privileged documents through inadvertence, courts must
                                                              purposes are off limits. In the same way, once the court
consider whether reasonably competent counsel,
                                                              determines that the writing is absolutely privileged, the
knowing the circumstances of the litigation, would have
                                                              inquiry ends. Courts do not make exceptions based on
concluded the materials were privileged, how much
                                                              the content of the writing.
review was reasonably necessary to draw that
conclusion, and when counsel's examination should
have ended.
                                                                  Civil Procedure > ... > Privileged
                                                                  Communications > Work Product Doctrine > Scope
                                                                  of Protection
    Civil Procedure > Appeals > Standards of
    Review > Abuse of Discretion
                                                              HN10[ ] Work         Product    Doctrine,    Scope    of
                                                              Protection
    Civil Procedure > Attorneys > Disqualification of
    Counsel
                                                              Under the work product doctrine, a writing that reflects
                                                              an attorney's impressions, conclusions, opinions, or
HN7[     ] Standards of Review, Abuse of Discretion
                                                              legal research or theories is not discoverable under any
                                                              circumstances. Code Civ. Proc., § 2018.030, subd. (a).
An appellate court reviews a trial court's disqualification
                                                              With respect to such a writing, the legislature intends
order for abuse of discretion.
                                                              that the crime or fraud exception only apply in any
                                                              official investigation by a law enforcement agency or
                                                              proceeding or action brought by a public prosecutor if
    Civil Procedure > ... > Discovery > Privileged            the services of the lawyer were sought or obtained to
    Communications > Attorney-Client Privilege                enable or aid anyone to commit a crime or fraud. Code
                                                              Civ. Proc., § 2018.050.
    Evidence > Privileges > Attorney-Client
    Privilege > General Overview

    Civil Procedure > Attorneys > Disqualification of
    Counsel
                                                              Headnotes/Summary
HN8[ ] Privileged         Communications,       Attorney-
Client Privilege
                                                              Summary
Mere exposure to an adversary's confidences is
insufficient, standing alone, to warrant an attorney's        CALIFORNIA OFFICIAL REPORTS SUMMARY
disqualification.
                                                              Various plaintiffs sued an automobile manufacturer after


                                                     Jeffrey Goldman                        Exhibit D, Page 39
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 22 of 44 Page ID
                                                                        Page 4 of 12
                                    #:4364
     42 Cal. 4th 807, *807; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

a sport utility vehicle rolled over while being driven on a
freeway.       Through      inadvertence,    an     attorney    CA(2)[   ] (2)
representing plaintiffs obtained notes of one of the
defense attorneys and used them during a deposition to            Discovery and Depositions § 35—Privileges—Work
impeach a defense expert. The notes were written in a             Product—Attorney’s Notes—Witness’s Statements.
dialogue style and summarized conversations between
defense counsel and defense experts. The trial court            The codified work product doctrine absolutely protects
entered an order granting a defense motion to disqualify        from discovery writings that contain an attorney’s
plaintiffs’ legal team and experts. (Superior Court of San      impressions, conclusions, opinions, or legal research or
Bernardino County, No. RCV39233, Ben T. Kayashima,              theories (Code Civ. Proc., § 2018.030, subd. (a)). The
Judge.) The Court of Appeal, Fourth Dist., Div. Two, No.        protection extends to an attorney's written notes about a
E033616, affirmed the disqualification order.                   witness’s statements. When a witness’s statement and
                                                                the attorney’s impressions are inextricably intertwined,
The Supreme Court affirmed the judgment of the Court            the work product doctrine provides that absolute
of Appeal. The court concluded that plaintiffs’ attorney        protection is afforded to all of the attorney’s notes.
should not have read the document any more closely
than was necessary to ascertain that it was privileged.
Once it became apparent that the content was                    CA(3)[   ] (3)
privileged, plaintiffs’ attorney should have immediately
notified defense counsel and tried to resolve the                 Discovery and Depositions § 34.2—Attorney-client
                                                                  Privilege—Inadvertent Disclosure.
situation. The notes were absolutely protected work
product under Code Civ. Proc., § 2018.030, because
                                                                When a lawyer who receives materials that obviously
they contained the ideas of the defense attorney and his
                                                                appear to be subject to an attorney-client privilege or
legal team about the case. Disqualification was the
                                                                otherwise clearly appear to be confidential and
proper remedy. After reviewing the notes, plaintiffs’
                                                                privileged and where it is reasonably apparent that the
attorney made copies and disseminated them to
                                                                materials were provided or made available through
plaintiffs’ experts and other attorneys. Plaintiffs’ attorney
                                                                inadvertence, the lawyer receiving such materials
acted unethically in making full use of the confidential
                                                                should refrain from examining the materials any more
document. Without disqualification of plaintiffs’ legal
                                                                than is essential to ascertain if the materials are
team and their experts, the damage to the defense
                                                                privileged, and shall immediately notify the sender that
caused by plaintiffs’ attorney’s use and dissemination of
                                                                he or she possesses material that appears to be
the notes was irreversible. (Opinion by Corrigan, J.,
                                                                privileged. The parties may then proceed to resolve the
expressing the unanimous view of the court.) [*808]
                                                                situation by agreement or may resort to the court for
                                                                guidance with the benefit of protective orders and other
Headnotes
                                                                judicial intervention as may be justified.
CALIFORNIA OFFICIAL REPORTS HEADNOTES

                                                                CA(4)[   ] (4)
CA(1)[   ] (1)
                                                                  Discovery and Depositions § 34.2—Attorney-client
  Discovery and Depositions § 35—Privileges—Work
                                                                  Privilege—Inadvertent Disclosure—Reasonable
  Product.
                                                                  Standard of Professional Conduct.

The Legislature has declared that it is state policy to
                                                                An attorney has an obligation not only to protect his or
preserve the rights of attorneys to prepare cases for trial
                                                                her client’s interests but also to respect the legitimate
with that degree of privacy necessary to encourage
                                                                interests of fellow members of the bar, the judiciary, and
them to prepare their cases thoroughly and to
                                                                the administration of justice. An attorney is held to a
investigate not only the favorable but the unfavorable
                                                                reasonable standard of professional conduct when
aspects of those cases (Code Civ. Proc., § 2018.020,
                                                                confidential or privileged materials are inadvertently
subd. (a)). In addition, the Legislature has declared its
                                                                disclosed.
intent to prevent attorneys from taking undue advantage
of their adversary's industry and efforts (Code Civ.
Proc., § 2018.020, subd. (b)).
                                                                [*809] CA(5)[    ] (5)

                                                     Jeffrey Goldman                         Exhibit D, Page 40
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 23 of 44 Page ID
                                                                        Page 5 of 12
                                    #:4365
     42 Cal. 4th 807, *809; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

  Discovery and Depositions § 34.2—Attorney-client              When a writing is protected under the absolute attorney
  Privilege—Inadvertent Disclosure.                             work product privilege, courts do not invade upon the
                                                                attorney’s thought processes by evaluating the content
In applying the rule regarding an attorney who receives         of the writing. Once it is apparent that the writing
privileged documents through inadvertence, courts must          contains an attorney’s impressions, conclusions,
consider whether reasonably competent counsel,                  opinions, legal research or theories, the reading stops
knowing the circumstances of the litigation, would have         and the contents of the document for all practical
concluded the materials were privileged, how much               purposes are off limits. In the same way, once the court
review was reasonably necessary to draw that                    determines that the writing is absolutely privileged, the
conclusion, and when counsel’s examination should               inquiry ends. Courts do not make exceptions based on
have ended.                                                     the content of the writing.


CA(6)[   ] (6)                                                  CA(9)[    ] (9)

  Discovery and Depositions § 34.2—Attorney-client                Discovery and Depositions § 35—Privileges—Work
  Privilege—Disqualification.                                     Product—Crime or Fraud Exception.

Mere exposure to an adversary’s confidences is                  Under the work product doctrine, a writing that reflects
insufficient, standing alone, to warrant an attorney’s          an attorney’s impressions, conclusions, opinions, or
disqualification.                                               legal research or theories is not discoverable under any
                                                                circumstances (Code Civ. [*810] Proc., § 2018.030,
                                                                subd. (a)). With respect to such a writing, the
CA(7)[   ] (7)                                                  Legislature intends that the crime or fraud exception
                                                                only apply in any official investigation by a law
  Discovery and Depositions § 34.2—Attorney-client
                                                                enforcement agency or proceeding or action brought by
  Privilege—Inadvertent Disclosure—Use of Notes to
                                                                a public prosecutor if the services of the lawyer were
  Impeach Expert—Disqualification.
                                                                sought or obtained to enable or aid anyone to commit a
In a case in which an automobile manufacturer was               crime or fraud (Code Civ. Proc., § 2018.050).
sued by various plaintiffs after a sport utility vehicle
rolled over while being driven on a freeway,
disqualification of plaintiffs’ legal team and experts was
proper, where one of plaintiffs’ attorneys obtained
through inadvertence notes of one of the defense                Counsel: Pine & Pine, Norman Pine, Beverly Pine; Law
attorneys and used them during a deposition to impeach          Offices of Raymond Paul Johnson, Raymond Paul
a defense expert. Plaintiffs' attorney acted unethically in     Johnson, Robert A. Balbuena, Michelle M. West; Law
making full use of the confidential document. Without           Offices of Jack L. Mattingly and Jack L. Mattingly for
disqualification of plaintiffs’ legal team and their experts,   Plaintiffs and Appellants.
the damage caused by plaintiffs’ attorney’s use and
dissemination of the notes was irreversible.                    Yukevich & Sonnett, James J. Yukevich, Alexander G.
                                                                Calfo, Stephanie A. Hingle; Bingham McCutchen, Leslie
[Cal. Forms of Pleading and Practice (2007) ch. 72,             G. Landau,* Claudia Y. Sanchez; Snell & Wilmer,
Attorney Practice and Ethics, § 72.33; 1 Kiesel et al.,
                                                                Michael D. Zimmerman, Richard A. Derevan and
Matthew Bender Practice Guide: Cal. Pretrial Civil
                                                                Michael S. McIntosh for Defendants and Respondents.
Procedure (2007) § 3.06; 1 Witkin, Cal. Procedure (5th
ed. 2008) Attorneys, § 539; 2 Witkin, Cal. Evidence (4th
ed. 2000) Witnesses, § 76.]                                     Hugh F. Young, Jr., and Harvey M. Grossman for the
                                                                Product Liability Advisory Council, Inc., as Amicus

CA(8)[   ] (8)
                                                                * Reporter's
                                                                           Note: Appeared only in the Court of Appeal prior to
  Discovery and Depositions § 34.2—Attorney-client
                                                                being appointed a judge of the Contra Costa County Superior
  Privilege—Content of Document.
                                                                Court on September 26, 2003, and withdrawing as counsel.

                                                     Jeffrey Goldman                           Exhibit D, Page 41
   Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 24 of 44 Page ID
                                                                         Page 6 of 12
                                     #:4366
      42 Cal. 4th 807, *810; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

Curiae on behalf of Defendants and Respondents.                court later found that Rowley, who had typed the notes
                                                               on Yukevich's computer, had acted as Yukevich's
                                                               paralegal. At the end of the six-hour session, Rowley
                                                               returned the computer and never [****3] saw a printed
Judges: Opinion by Corrigan, J., expressing the                version of the notes. Yukevich printed only one copy of
unanimous view of the court.                                   the notes, which he later edited and annotated.
                                                               Yukevich never intentionally showed the notes to
                                                               anyone, and the court determined that the [**1095]
                                                               sole purpose of the document was to help Yukevich
Opinion by: Corrigan                                           defend the case.

                                                               The notes are written in a dialogue style and summarize
                                                               conversations among Yukevich, Calfo, and the experts.
                                                               They are dated, but not labeled “confidential” or “work
Opinion                                                        product.” The printed copy of these compiled and
                                                               annotated notes is the document at issue here. 2

 [**1094] [***760] CORRIGAN, J.—Here we consider               Less than two weeks after the strategy session,
what action is required of an attorney who receives            Yukevich deposed plaintiffs' expert witness, Anthony
privileged documents through inadvertence and whether          Sances, at the offices of plaintiffs' counsel, Raymond
the remedy of disqualification is appropriate. We              Johnson. Yukevich, court reporter Karen Kay, and
conclude that, under the authority of State Comp. Ins.         Caltrans counsel Darin Flagg were told that Johnson
Fund v. WPS, Inc. (1999) 70 Cal. App. 4th 644 [82 Cal.         and Sances would be late for the deposition. After
Rptr. 2d 799] (State Fund), an attorney [****2] in these       waiting in the conference room for some time, Yukevich
circumstances may not read a document any more                  [****4] went to the restroom, leaving his briefcase,
closely than is necessary to ascertain that it is              computer, and case file in the room. The printed
privileged. Once it becomes apparent that the content is       document from the strategy session was in the case file.
privileged, counsel must immediately notify opposing           While Yukevich was away, Johnson and Sances
counsel and try to resolve the situation. We affirm the        arrived. Johnson asked Kay and Flagg to leave the
disqualification order under the circumstances                 conference room. Kay and Flagg's departure left only
presented here.                                                plaintiffs' representatives and counsel in the conference
 [*811]                                                        room. Yukevich returned to find Kay and Flagg standing
                                                               outside. Yukevich waited approximately five minutes,
                                                               then knocked and asked to retrieve his briefcase,
                                                               computer, and file. After a brief delay, he was allowed to
[***761] FACTUAL BACKGROUND                                    do so.
                                                                [*812]
Two Mitsubishi corporations 1 (collectively, Mitsubishi or
defendants), and the California Department of                  Somehow, Johnson acquired Yukevich's notes. Johnson
Transportation (Caltrans), were sued by various                maintained that they were accidentally given to him by
plaintiffs after a Mitsubishi Montero rolled over while        the court reporter. Yukevich insisted that they were
being driven on a freeway. Subsequently, Mitsubishi            taken from his file while only Johnson and plaintiffs'
representatives met with their lawyers, James Yukevich         team were in the conference room. As a result,
and Alexander Calfo, and two designated defense                Mitsubishi moved to disqualify plaintiffs' attorneys and
experts to discuss their litigation strategy and               experts. The trial court ordered an evidentiary hearing to
vulnerabilities. Mitsubishi's case manager, Jerome             determine how Johnson obtained the document.
Rowley, also attended the meeting. Rowley and
                                                               The court reporter was deposed and denied any specific
Yukevich had worked together over a few years.
Yukevich asked Rowley to take notes at the meeting
and indicated specific areas to be summarized. The trial
                                                               2 Because the document was confidential, the court ordered it
                                                               sealed along with relevant portions of the reporter's transcript
1 MitsubishiMotors Corporation and Mitsubishi Motor Sales of   where the contents of the document were discussed. The
America, Inc.                                                  document has remained sealed since that time.

                                                    Jeffrey Goldman                            Exhibit D, Page 42
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 25 of 44 Page ID
                                                                        Page 7 of 12
                                    #:4367
     42 Cal. 4th 807, *812; 171 P.3d 1092, **1095; 68 Cal. Rptr. 3d 758, ***761; 2007 Cal. LEXIS 13892, ****4

recollection of the Sances deposition. She could not        put in Dr. Sances' file.” Calfo repeatedly objected to the
testify what she had done with the deposition exhibits      “whole line of inquiry with respect to an unknown
that night and could only relate her [****5] general        document.” He specifically said, “I don't even know
practice. She said she generally collects exhibits and      where this exhibit came from.”
puts them in a plastic covering. She did not remember
ever having given exhibits to an attorney. She also         Only after the deposition did Johnson give a
testified that she had never seen the document in            [****7] copy of the document to Calfo, who contacted
question. If documents other [***762] than exhibits         Yukevich. When Yukevich realized that Johnson had his
remain on a conference table, she leaves them there.        only copy of the strategy session notes and had used it
The trial court found that the Sances deposition took       at the deposition, he and Calfo wrote to Johnson
place over approximately eight hours. It was a              demanding the return of all duplicates. The letter was
document-intense session and documents were placed          faxed the day after Germane's deposition. The next day,
on the conference table.                                    defendants moved to disqualify plaintiffs' legal team and
                                                            their experts on the ground that they had become privy
Another member of plaintiffs' legal team submitted a        to and had used Yukevich's work product. As a result,
declaration supporting Johnson's assertion that he          they complained, Johnson's unethical use of the notes
received the document from the reporter. The court          and his revelation of them to cocounsel and their
ultimately concluded that the defense had failed to         experts irremediably prejudiced defendants.
establish that Johnson had taken the notes from
Yukevich's file. It thus ruled that Johnson came into the   The trial court concluded that the notes were absolutely
document's possession through inadvertence.                 privileged by the work product rule. 4 The court also
                                                            held that Johnson had acted unethically by examining
The court found the 12-page document was dated, but         the document more closely than was necessary to
not otherwise labeled. It contained notations by            determine that its contents were confidential, by failing
Yukevich. Johnson admitted that he knew within a            to notify Yukevich that he had a copy of the document,
minute or two that the document related to defendants'      and by surreptitiously using it to gain maximum
case. He knew that Yukevich did not intend to produce it    adversarial value from it. The court determined that
and that it would be a “powerful impeachment                Johnson's violation of the work product rule had
document.” Nevertheless, Johnson made a copy                prejudiced the defense and “the bell cannot be [***763]
 [****6] of the document. He scrutinized and made his       ‘unrung’ by use of in limine orders.” Accordingly,
own notes on it. He gave copies to his cocounsel and         [****8] the court ordered plaintiffs' attorneys and experts
his experts, all of whom studied the document. Johnson      disqualified. 5
specifically discussed the contents of the document with
each of his experts.                                        Plaintiffs appealed the disqualification order. The Court
                                                            of Appeal affirmed.
A week after he acquired Yukevich's notes, Johnson
used them during the deposition of defense expert
Geoffrey Germane. 3 The notes purportedly indicate that
the defense experts made statements at the strategy
session that were inconsistent with their deposition        4 The trial court also held that the document fell under the
testimony. Johnson used the document while                  attorney-client privilege. The Court of Appeal held to the
questioning Germane, asking about Germane's                 contrary. That issue is not before us and we express no view
participation in the strategy session.                      thereon.
 [*813]                                                     5 The   court continued the case to provide plaintiffs an
                                                            opportunity to retain new counsel. The court noted that it did
Defense Counsel Calfo defended the Germane
                                                            not appear that plaintiffs were made privy to the document's
deposition. Yukevich did not attend. [**1096] Calfo had
                                                            contents, so disqualification would be an effective remedy,
never seen the document and was not given a copy
                                                            because there was no issue about plaintiffs providing new
during the deposition. When he asked about the              counsel with the information. The court also imposed a gag
document's source, Johnson vaguely replied that “It was     order on all who attended the hearing on the motion to
                                                            disqualify, specifically instructing plaintiffs' counsel and experts
                                                            to keep the contents of the document confidential and not
3 Johnson   also used the document at the subsequent        reveal any information about the document to plaintiffs and
deposition of defense expert Dennis Schneider.              their new attorneys.

                                                  Jeffrey Goldman                             Exhibit D, Page 43
   Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 26 of 44 Page ID
                                                                         Page 8 of 12
                                     #:4368
       42 Cal. 4th 807, *813; 171 P.3d 1092, **1096; 68 Cal. Rptr. 3d 758, ***763; 2007 Cal. LEXIS 13892, ****8

DISCUSSION                                                         written notes about a witness's statements. (See
                                                                   Rodriguez v. McDonnell Douglas Corp. (1978) 87 Cal.
                                                                   App. 3d 626, 649 [151 Cal. Rptr. 399] (Rodriguez); see
                                                                   also Dowden v. Superior Court (1999) 73 Cal.App.4th
Attorney Work Product                                              126, 135 [86 Cal. Rptr. 2d 180].) “[A]ny such notes or
                                                                   recorded statements taken by defendants' counsel
Plaintiffs contend that the Court of Appeal erred by               would be protected by the absolute work product
holding that the entire document was protected as                  privilege because they would reveal counsel's
attorney work product. We reject that contention.                  ‘impressions, conclusions, [****11] opinions, or legal
 [*814]                                                            research or theories’ within the meaning of [the work
                                                                   product doctrine].” (Nacht & Lewis Architects, Inc. v.
The Legislature has protected attorney work product
                                                                   Superior Court (1996) 47 Cal.App.4th 214, 217 [***764]
 [****9] under California Code of Civil Procedure 6
                                                                   [54 Cal. Rptr. 2d 575].) When a witness's statement and
section 2018.030, 7 which provides, HN1[ ] “(a) A                  the attorney's impressions are inextricably intertwined,
writing that reflects an attorney's impressions,                   the work product doctrine provides that absolute
conclusions, opinions, or legal research or theories is            protection is afforded to all of the attorney's notes.
not discoverable under any circumstances. [¶] (b) The              (Rodriguez, supra, 87 Cal. App. 3d at p. 648.)
work product of an attorney, other than a writing                   [*815]
described in subdivision (a), is not discoverable unless
the court determines that denial of discovery will unfairly        Plaintiffs urge that the document is not work product
prejudice the party seeking discovery in preparing that            because it reflects the statements of declared experts.
party's claim or defense or will result in an injustice.”          They are incorrect. The document is not a transcript of
                                                                   the August 28, 2002 strategy session, nor is it a
HN2[ ] CA(1)[ ] (1) The Legislature has declared                   verbatim record of the experts' own statements. It
 [****10] that it is state policy to “[p]reserve the rights of     contains Rowley's summaries of points from the strategy
attorneys to prepare cases for trial with that degree of           session, made at Yukevich's direction. Yukevich also
privacy necessary to encourage them to prepare their               edited the document in order to add his own thoughts
cases thoroughly and to investigate not only the                   and comments, further inextricably intertwining his
favorable but the unfavorable aspects of those cases.”             personal impressions with the summary. (See
(§ 2018.020, subd. (a).) In addition, the Legislature              Rodriguez, supra, 87 Cal. App. 3d at pp. 647–648.) In
declared its intent to “[p]revent attorneys [**1097] from          this regard, the trial court found: “As to the content of
taking undue advantage of their adversary's industry               the document, although it doesn't contain overt
and efforts.” (§ 2018.020, subd. (b).)                             statements setting forth the lawyer's conclusions, its
                                                                   very existence is owed to the lawyer's thought
CA(2)[ ] (2) Thus, HN3[ ] the codified work product                 [****12] process. The document reflects not only the
doctrine absolutely protects from discovery writings that          strategy, but also the attorney's opinion as to the
contain an “attorney's impressions, conclusions,                   important issues in the case. Directions were provided
opinions, or legal research or theories.” (§ 2018.030,             by Mr. Yukevich as to the key pieces of information to
subd. (a); see Wellpoint Health Networks, Inc. v.                  be recorded, and Mr. Yukevich also added his own input
Superior Court (1997) 59 Cal.App.4th 110, 120 [68 Cal.             as to the important details, by inserting other words in
Rptr. 2d 844].) The protection extends to an attorney's            the notes. The attorney's impressions of the case were
                                                                   the filter through which all the discussions at the
6 Unless otherwise indicated, further undesignated statutory       conference were passed through on the way to the
references are to the Code of Civil Procedure.                     page.” The court concluded, “[T]his court determines
                                                                   that the attorney's directions to record only portions of
7 We  note that the Court of Appeal relied on former section       the conference specific to the attorney's concerns in the
2018 in setting forth the work product rule. Section 2018 was      litigation are sufficient to support the finding that the
repealed. (Stats. 2004, ch. 182, § 22, operative July 1, 2005.)    notes are covered by the absolute work product
The Legislature replaced it with sections 2018.010–2018.080.       [doctrine], as the choices in statements to record show
Section 2018.040 provides the Legislature did not intend to
                                                                   the thought process and are too intertwined with the
make any changes to the work product doctrine, referring to
                                                                   document.”
the new statutes as a “restatement of existing law” that is “not
intended to expand or reduce the extent to which work product
                                                                   Although the notes were written in dialogue format and
is discoverable under existing law in any action.”

                                                        Jeffrey Goldman                         Exhibit D, Page 44
   Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 27 of 44 Page ID
                                                                         Page 9 of 12
                                     #:4369
       42 Cal. 4th 807, *815; 171 P.3d 1092, **1097; 68 Cal. Rptr. 3d 758, ***764; 2007 Cal. LEXIS 13892, ****12

contain information attributed to Mitsubishi's experts, the         Court of Appeal reversed the sanctions order.
document does not qualify as an expert's report, writing,
declaration, or testimony. The notes reflect the                    The Aerojet court first noted that DeVries was free of
paralegal's summary along with counsel's thoughts and               any wrongdoing in his initial receipt of the document.
impressions about the case. The document was                        The court also observed that the existence and
absolutely protected [****13] work product because it               identification of the witness was not [****15] privileged.
contained the ideas of Yukevich and his legal team                  “Nor can ‘the identity and location of persons having
about the case. (§ 2018.030, subd. (a).) 8                          knowledge of relevant facts’ be concealed under the
                                                                    attorney work product rule … . [Citation.]” (Aerojet,
                                                                    supra, 18 Cal.App.4th at p. 1004.) The defendants
Ethical Duty Owed upon Receipt of Attorney Work                     claimed no prejudice to their case as a result of the
Product                                                             witness's disclosure. Indeed, they prevailed at trial.
                                                                    (Ibid.) Because counsel was blameless in his acquisition
Because the document is work product we consider                    of the document and because the information
what ethical duty Johnson owed once he received it.                 complained of was not privileged, DeVries was free to
Plaintiffs rely on [**1098] Aerojet-General Corp. v.                use it. (Id. at p. 1005.) Plaintiffs' reliance on Aerojet
 [*816] Transport Indemnity Insurance (1993) 18                     founders on the facts that distinguish it. Here,
Cal.App.4th 996 [22 Cal. Rptr. 2d 862] (Aerojet) to                 Yukevich's notes were absolutely protected by the work
argue that because the document [****14] was                        product rule. Thus, Johnson's reliance on Aerojet is
inadvertently received, Johnson was dutybound to use                unavailing, particularly in light of the clear standard set
the nonprivileged portions of it to his clients' advantage.         out in State Fund, supra, 70 Cal.App.4th 644.
This [***765] argument fails. Aerojet is distinguishable
because there are no “unprivileged portions” of the                 In State Fund, supra, 70 Cal.App.4th 644, the plaintiff
document.                                                           sent the defendant's attorney (Telanoff) three boxes of
                                                                    documents that were identical to the documents
A review of Aerojet, supra, 18 Cal.App.4th 996,                     provided during discovery. Inadvertently, the plaintiff
demonstrates that it does not assist plaintiffs. Aerojet's          also sent 273 pages of forms entitled, “ ‘Civil Litigation
insurance brokers had sent a package of materials to                Claims Summary,’ ” marked as “ ‘ATTORNEY-CLIENT
Aerojet's risk manager. The risk manager sent them on               COMMUNICATION/ATTORNEY WORK PRODUCT,’ ” and with
to Aerojet's attorney, DeVries. Among these documents               the warning, “ ‘DO [****16] NOT CIRCULATE OR
was a memo from an attorney at an opposing law firm. It             DUPLICATE.’ ” (Id. at p. 648.) In addition, “[t]he word
was never ascertained how opposing counsel's memo                   ‘CONFIDENTIAL’ [was] repeatedly printed around the
found its way into the package of documents. The                    perimeter of the first page of the form.” (Ibid.) When
memo revealed the existence of a witness whom                       counsel discovered the [*817] mistake and demanded
DeVries ultimately deposed. When opposing counsel                   return of the documents, Telanoff refused. The trial
learned that DeVries had received the memo and thus                 court, relying on American Bar Association (ABA)
discovered the witness, counsel sought sanctions. The               Formal Ethics Opinion No. 92-368 (Nov. 10, 1992),
trial court imposed monetary sanctions under section                imposed monetary sanctions.
128.5, subdivision (a). (Aerojet, at pp. 1001–1002.) The
                                                                    The Court of Appeal framed the issue as follows:
                                                                    “[W]hat is a lawyer to do when he or she receives
                                                                    through the inadvertence of opposing counsel
8 We   also reject plaintiffs' contention that defendants waived    documents plainly subject to the attorney-client
their right to assert the protection of the work product doctrine
                                                                    privilege?” (State Fund, supra, 70 Cal.App.4th at p.
because they failed to make a proper objection at Germane's
                                                                    651.) After determining that the documents were
deposition. The record shows that at Germane's deposition,
                                                                    privileged and that inadvertent disclosure did not waive
defendants' counsel, Calfo, did not know Johnson was using
the document, so he could not raise a specific objection based      the privilege, the court discussed an attorney's
on the work product doctrine. In fact, when asked how               obligation. The Court of Appeal disagreed that the ABA
Johnson obtained the document, Johnson told Calfo, “It was          opinion should regulate Telanoff's conduct. The court
put in Dr. Sances' file.” Also, Calfo did make numerous             noted that the ABA Model Rules of Professional
objections to the document's use, including those where he          Conduct on which the opinion was based “do not
stated that he objected “to the exhibit as a whole” because it      establish ethical standards in California, as they have
lacked foundation and “to this whole line of inquiry with respect   not been adopted in California and have no legal force
to an unknown document.” Accordingly, there was no waiver.

                                                         Jeffrey Goldman                          Exhibit D, Page 45
   Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 28 of 44 Page ID
                                                                        Page 10 of 12
                                     #:4370
       42 Cal. 4th 807, *817; 171 P.3d 1092, **1098; 68 Cal. Rptr. 3d 758, ***765; 2007 Cal. LEXIS 13892, ****16

of their own. [Citations.]” (State Fund, at pp. 655–656.)           aspects of those cases” and to “[p]revent attorneys from
Likewise, the court held [***766] that an “ABA formal               taking undue advantage of their adversary's industry
opinion does not [****17] establish an obligatory                   and efforts.” (§ 2018.020, subds. (a), (b).)
standard of conduct imposed on California lawyers.” (Id.
at p. 656.) Thus, under the circumstances “Telanoff                 The State Fund rule also addresses the practical
should not have been sanctioned for engaging in                     problem of inadvertent disclosure in the context of
conduct which has been condemned by an ABA formal                   today's reality that document production may involve
opinion, but which has not been condemned by any                    massive numbers of documents. A contrary holding
decision, statute or [r]ule of [p]rofessional [c]onduct             could severely disrupt the discovery process. As amicus
applicable in this state.” (Ibid.)                                  curiae the Product Liability Advisory Council, Inc.,
                                                                    argues, “Even apart from the inadvertent disclosure
 [**1099] CA(3)[ ] (3) The State Fund court went on to              problem, the party responding to a request for mass
articulate the standard to be applied prospectively: HN4[           production must engage in a laborious, time consuming
   ] “When a lawyer who receives materials that                     process. If the document producer is confronted with the
obviously appear to be subject to an attorney-client                additional prospect that any privileged documents
privilege or otherwise clearly appear to be confidential            inadvertently produced will become fair game for the
and privileged and where it is reasonably apparent that             opposition, the minute screening and re-screening that
the materials were provided or made available through               inevitably would follow not only would add enormously
inadvertence, the lawyer receiving such materials                   to that burden but would slow the pace of discovery to a
should refrain from examining the materials any more                degree sharply at odds with the general goal of
than is essential to ascertain if the materials are                 expediting litigation.”
privileged, and shall immediately notify the sender that
he or she possesses material that appears to be                     CA(4)[ ] (4) Finally, we note that HN5[ ] “[a]n attorney
privileged. The parties may then proceed to resolve the             has an obligation not only to protect his [***767] client's
situation by agreement or may resort to the court for               interests but also to respect the legitimate
guidance with the benefit of protective orders and other             [****20] interests of fellow members of the bar, the
judicial intervention as may be justified.” (State Fund,            judiciary, and the administration of justice.” (Kirsch v.
supra, 70 Cal.App.4th at pp. 656–657.) [****18] To                  Duryea (1978) 21 Cal.3d 303, 309 [146 Cal. Rptr. 218,
ensure that its decision was clear in setting forth the             578 P.2d 935].) The State Fund rule holds attorneys to a
applicable standard in these cases, the court explicitly            reasonable standard of professional conduct when
stated that it “declared the standard governing the                 confidential or privileged materials are inadvertently
conduct of California lawyers” in such instances. (Id. at           disclosed.
p. 657.)
                                                                    CA(5)[ ] (5) Here, it is true that Yukevich's notes were
                                                                    not so clearly flagged as confidential as were the forms
The existing State Fund rule is a fair and reasonable
                                                                    in State Fund, supra, 70 Cal.App.4th 644. But, as the
approach. 9 The rule supports the work product doctrine
                                                                    Court of Appeal observed, “[T]he absence of prominent
(§ 2018.030), and is consistent with the [*818] state's
                                                                    notations of confidentiality does not make them any less
policy to “[p]reserve the rights of attorneys to prepare
                                                                    privileged.” The State Fund rule is an objective
cases for trial with that degree of privacy necessary to
                                                                    standard.HN6[ ] In applying the rule, courts must
encourage them to prepare their cases thoroughly and
                                                                    consider whether reasonably competent counsel,
to investigate not only the favorable but the unfavorable
                                                                    knowing the circumstances of the litigation, would have
                                                                    concluded the materials were privileged, how much
9 We
                                                                    review was reasonably necessary to draw that
       also reject plaintiffs' contention that State Fund, supra,
                                                                    conclusion, and when counsel's examination should
70 Cal.App.4th 644, only applies to materials protected by the
                                                                    have ended. (Id. at pp. 656–657.)
attorney-client privilege. The Court of Appeal held that there
was no distinction “between the attorney-client privilege and        [*819]
the work product privilege in this context [because] … [t]he
                                                                    The standard was properly and easily applied here.
State Fund standard applies to documents that are plainly
privileged and confidential, regardless of whether they             Johnson admitted that after a minute or two of review he
 [****19] are privileged under the attorney-client privilege, the   realized the notes related to the case and that Yukevich
work product privilege, or any other similar doctrine that would    did not [**1100] intend to reveal them. Johnson's own
preclude discovery based on the confidential nature of the          admissions     and     subsequent      conduct    clearly
document.” We agree.

                                                         Jeffrey Goldman                          Exhibit D, Page 46
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 29 of 44 Page ID
                                                                       Page 11 of 12
                                    #:4371
    42 Cal. 4th 807, *819; 171 P.3d 1092, **1100; 68 Cal. Rptr. 3d 758, ***767; 2007 Cal. LEXIS 13892, ****20

demonstrate that [****21] he violated the State Fund         [*820]
rule. We note, however, that such admissions are not
required for the application of the objective standard in    Plaintiffs attempt to justify Johnson's use of the
evaluating an attorney's conduct.                            document by accusing the defense experts of giving
                                                             false [****23] testimony during their depositions.
                                                             Plaintiffs allege that the statements attributed to the
Disqualification of Counsel and Experts                      experts in the document contradicted their deposition
                                                             statements and that the experts lied about the technical
The court properly applied the State Fund rule and           evidence involved in the case. As an initial matter, we
determined that Johnson violated it. The next question       are not persuaded that any of the defense experts ever
is whether disqualification was the proper remedy. HN7[      actually adopted as their own the statements attributed
   ] We review the court's disqualification order for        to them. The document is not a verbatim transcript of
abuse of discretion. (People ex rel. Dept. of                the strategy session, but Rowley's summary of points
Corporations v. SpeeDee Oil Change Systems, Inc.             that Yukevich directed him to note. Yukevich then edited
(1999) 20 Cal.4th 1135, 1143 [86 Cal. Rptr. 2d 816, 980      the document, adding his own thoughts and comments.
P.2d 371].)                                                  As the trial court observed, the document was an
                                                             interpretation and summary of what others thought the
CA(6)[ ] (6) The State Fund court held that HN8[ ] “         experts were saying. 10
‘[m]ere exposure’ ” to an adversary's confidences is
insufficient, standing alone, to warrant an attorney's       CA(8)[ ] (8) Moreover, we agree with the Court of
disqualification. (State Fund, supra, 70 Cal.App.4th at p.   Appeal that, HN9[ ] “when a writing is protected under
657.) The court counseled against a draconian rule that      the absolute attorney work product privilege, courts do
“ ‘[could] nullify a party's right to representation by      not invade upon the attorney's thought processes by
chosen counsel any time inadvertence or devious              evaluating the content of the writing. Once [it is
design put an adversary's confidences in an attorney's       apparent] that the writing contains an attorney's
mailbox.’ ” (Ibid.) However, the court, did not “rule out    impressions, conclusions, opinions, legal research or
the possibility that in an appropriate case,                 theories, the reading stops and the contents of the
disqualification might be justified if an attorney           document for all practical purposes are off limits. In the
inadvertently receives confidential materials and fails to   same way, once the court determines that the writing is
conduct himself or herself in the manner                      [**1101] absolutely privileged, the inquiry ends. Courts
 [****22] specified above, assuming other factors            do not make exceptions based on the content of the
compel disqualification.” (Ibid.)                            writing.” Thus, “regardless of its potential impeachment
                                                             value, Yukevich's personal notes should never have
CA(7)[ ] (7) After reviewing the document, Johnson           been subject to opposing counsel's scrutiny and use.”
made copies and disseminated them to plaintiffs'
experts and other attorneys. In affirming the                CA(9)[ ] (9) We also reject plaintiffs' argument that the
disqualification order, the Court of Appeal stated, “The     crime or fraud exception should apply to privileged work
trial court settled on disqualification as the proper        product in this civil proceeding. HN10[ ] Under the
remedy because of the unmitigable damage caused by           work product doctrine “[a] writing that reflects an
Johnson's dissemination and use of the document.”            attorney's impressions, conclusions, opinions, or legal
Thus, “the record shows that Johnson not only failed to      research or theories is not discoverable under any
conduct himself as required under State Fund, [supra,        circumstances.” (§ 2018.030, subd. (a), italics
70 Cal.App.4th 644,] but also acted unethically in
making full use of the confidential document.” The Court
of Appeal properly concluded that such use of the            10 While   Johnson was testifying on direct examination at the
document undermined the defense experts' opinions
                                                             hearing on the motion to disqualify, the court interjected: “The
and placed defendants at a great disadvantage. Without       difficulty with that concept [that Germane's direct statement is
disqualification of plaintiffs' counsel and their experts,   contained in the document at issue] is that you're assuming it's
the damage caused by Johnson's use and                       a direct quote.” Soon after the court further stated, “No, listen
dissemination of the notes was irreversible. Under the       to me very carefully. You're assuming all along that this is a
 [***768] circumstances presented in this case, the trial    direct quotation from the so-called experts, the four that you
court did not abuse its discretion by ordering               recognize. Whereas, in truth, it may be [****24] that it is an
disqualification for violation of the State Fund rule.       interpretation of what someone said through somebody else's
                                                             mind.”

                                                  Jeffrey Goldman                             Exhibit D, Page 47
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 30 of 44 Page ID
                                                                       Page 12 of 12
                                    #:4372
    42 Cal. 4th 807, *820; 171 P.3d 1092, **1101; 68 Cal. Rptr. 3d 758, ***768; 2007 Cal. LEXIS 13892, ****24

 [****25] added.) With respect to such a writing, the
Legislature intended that the crime or fraud exception
only apply “in any official investigation by a law
enforcement agency or proceeding or action brought by
a public prosecutor … if the services of the lawyer were
sought or obtained to enable or aid anyone to commit …
a crime or fraud.” (§ 2018.050.) By its own terms, the
crime or fraud exception does not apply here.
 [*821]




DISPOSITION

We affirm the Court of Appeal's judgment.

George, C. J., Kennard, J., Baxter, J., Werdegar, J.,
Chin, J., and Moreno, J., concurred.


  End of Document




                                                 Jeffrey Goldman                      Exhibit D, Page 48
Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 31 of 44 Page ID
                                  #:4373
 Amiad Kushner, Esq.
 Seiden Law Group LLP
 April 13, 2021
 Page 6




                                 EXHIBIT 3




                                                            Exhibit D, Page 49
      Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 32 of 44 Page ID
                                        #:4374

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...




                                                                        West Headnotes (15)
   KeyCite Yellow Flag - Negative Treatment
Declined to Extend by Sanchez Ritchie v. Energy, S.D.Cal., August 13,
2014                                                                    [1]   Appeal and Error      Disqualification
                    196 Cal.App.4th 37
        Court of Appeal, Fourth District, Division 1,                         A trial court’s ruling on an attorney
                        California.                                           disqualification motion is reviewed under the
                                                                              deferential abuse of discretion standard.
                Grant L. CLARK, Petitioner,
                                v.
       The SUPERIOR COURT of San Diego County,                                2 Cases that cite this headnote
                         Respondent;
        Verisign, Inc., et al., Real Parties in Interest.

                       No. D058568.
                              |                                         [2]   Appeal and Error Disqualification
                        June 2, 2011.                                         Attorneys and Legal Services Discretion of
                              |                                               court
               Rehearing Denied June 22, 2011.
                              |                                               In exercising its discretion on an attorney
                Review Denied Aug. 17, 2011.                                  disqualification motion, the trial court must
                                                                              make a reasoned judgment that complies with
                                                                              applicable legal principles and policies, and the
Synopsis                                                                      order is subject to reversal only when there is no
Background: Former employee brought action against                            reasonable basis for the trial court’s decision.
employer for breach of contract and securities fraud.
Employer moved to disqualify employee’s attorneys. The                        6 Cases that cite this headnote
Superior     Court,     San     Diego County,      No.
37-2009-00081864-CU-WT-CTL, William R. Nevitt, Jr.,
J., granted the disqualification motion. Employee
petitioned for writ of mandate.
                                                                        [3]   Appeal and Error      Counsel

                                                                              In deciding whether a trial court abused its
Holdings: The Court of Appeal, McDonald, J., held that:
                                                                              discretion on an attorney disqualification
[1]                                                                           motion, courts are bound by the substantial
    evidence supported finding that employee gave his
                                                                              evidence rule; the trial court’s order is presumed
attorneys numerous documents subject to employer’s
                                                                              correct, all intendments and presumptions are
attorney-client privilege;
                                                                              indulged to support it, conflicts in the
                                                                              declarations must be resolved in favor of the
  in camera review was not a prerequisite to trial court’s
[2]
                                                                              prevailing party, and the trial court’s resolution
determination that the documents were privileged;
                                                                              of any factual disputes arising from the evidence
                                                                              is conclusive.
[3]
   evidence supported finding that employee’s attorneys
excessively reviewed the documents; and
                                                                              16 Cases that cite this headnote
[4]
      disqualifying law firm was proper remedy.


Petition denied.
                                                                        [4]   Appeal and Error      Disqualification

                                                                              Where there are no express findings on an
                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1

                                                                                                   Exhibit D, Page 50
 Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 33 of 44 Page ID
                                   #:4375

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

        attorney disqualification motion, courts must                    counsel’s declaration that all of the disputed
        review the trial court’s exercise of discretion                  communications involved an officer or
        based on implied findings that are supported by                  employee of employer transmitting a
        substantial evidence.                                            communication to an attorney for employer or
                                                                         persons working at the attorney’s direction, and
                                                                         evidence that employee himself had designated
        9 Cases that cite this headnote                                  some of the documents as attorney-client
                                                                         privileged while he worked for employer.
                                                                         West’s Ann.Cal.C.C.P. § 128(a)(5).


[5]     Attorneys and Legal Services       Inherent                      23 Cases that cite this headnote
        power or jurisdiction

        A trial court’s authority to disqualify an attorney
        derives from its inherent power to “control in
        furtherance of justice, the conduct of its                [8]    Privileged Communications and
        ministerial officers, and of all other persons in                Confidentiality In camera review
        any manner connected with a judicial
        proceeding before it, in every matter pertaining                 In camera review of employer’s documents was
        thereto.” West’s Ann.Cal.C.C.P. § 128(a)(5).                     not a prerequisite to trial court’s determination
                                                                         that the documents were privileged, in
                                                                         disqualifying employee’s attorneys from
        4 Cases that cite this headnote                                  representing employee in breach of contract and
                                                                         securities fraud litigation for excessively
                                                                         reviewing      the       documents.       West’s
                                                                         Ann.Cal.C.C.P. § 128(a)(5).
[6]     Attorneys and Legal Services Relation of
        remedy to client’s right to counsel of choice                    7 Cases that cite this headnote

        When ruling on an attorney disqualification
        motion, the paramount concern must be to
        preserve public trust in the scrupulous
        administration of justice and the integrity of the        [9]    Privileged Communications and
        bar, and the important right to counsel of one’s                 Confidentiality Professional Character of
        choice must yield to ethical considerations that                 Employment or Transaction
        affect the fundamental principles of the judicial
        process. West’s Ann.Cal.C.C.P. § 128(a)(5).                      To determine whether a communication is
                                                                         covered by the attorney-client privilege, the
                                                                         focus of the inquiry is the dominant purpose of
        7 Cases that cite this headnote                                  the relationship between the parties to the
                                                                         communication; when the party claiming the
                                                                         privilege shows the dominant purpose of the
                                                                         relationship between the parties to the
                                                                         communication was one of attorney-client, the
[7]     Attorneys and Legal Services       Labor and                     communication is protected by the privilege.
        Employment

        Trial court’s finding that employee gave his                     20 Cases that cite this headnote
        attorneys numerous documents subject to
        employer’s     attorney-client  privilege,   in
        disqualifying the attorneys’ law firm from
        representing employee in breach of contract and
        securities fraud litigation, was supported by             [10]   Mandamus       Scope of inquiry and powers of
        substantial evidence, including employer’s                       court
               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       2

                                                                                              Exhibit D, Page 51
 Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 34 of 44 Page ID
                                   #:4376

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...



        Employee’s failure to present a summary of all                   See Cal. Jur. 3d, Evidence, § 515; Vapnek et al.,
        of the evidence presented at the trial court                     Cal. Practice Guide: Professional Responsibility
        hearing most favorably to the judgment forfeited                 (The Rutter Group 2010) ¶¶ 4:239.20, 7:150.1
        the argument that no substantial evidence                        (CAPROFR Ch. 4-D, 7-B); 1 Witkin, Cal.
        supported trial court’s finding that employee’s                  Procedure (5th ed. 2008) Attorneys, § 539.
        counsel excessively reviewed employer’s
        attorney-client privileged materials, for purposes
        of employee’s petition for writ of mandate                       11 Cases that cite this headnote
        challenging the disqualification of employee’s
        counsel from representing him in breach of
        contract and securities fraud litigation.


        3 Cases that cite this headnote                           [13]   Attorneys and Legal Services Receipt of or
                                                                         Access to Privileged Information

                                                                         A lawyer who receives materials that obviously
                                                                         appear to be subject to an attorney-client
[11]    Appeal and Error Sufficiency of evidence;                        privilege or otherwise clearly appear to be
        verdict, findings, and judgment                                  confidential and privileged must (1) refrain from
                                                                         examining the materials any more than is
        Failure to set forth in a brief all of the material              essential to ascertain if the materials are
        evidence on an issue waives a claim of                           privileged, and (2) immediately notify the
        insufficiency of the evidence.                                   sender that he or she possesses material that
                                                                         appears to be privileged.

        20 Cases that cite this headnote
                                                                         13 Cases that cite this headnote



[12]    Attorneys and Legal Services       Labor and
        Employment                                                [14]   Attorneys and Legal Services       Labor and
                                                                         Employment
        Trial court’s finding that employee’s attorneys
        violated their obligation to refrain from                        Trial court acted within its discretion in
        examining attorney-client privileged materials                   disqualifying the law firm that represented
        any more than was essential to ascertain if the                  employee in breach of contract and securities
        materials were privileged, in disqualifying the                  fraud litigation as a remedy for the firm’s
        attorneys’ law firm from representing employee                   excessive review of documents covered by
        in breach of contract and securities fraud                       employer’s attorney-client privilege, where firm
        litigation, was supported by substantial                         retained the documents for over nine months,
        evidence, including evidence that the attorneys’                 and the inevitable questions about the sources of
        initial review of the documents examined the                     firm’s knowledge could undermine the public
        content of each document in sufficient detail to                 trust and confidence in the integrity of the
        allow them to determine the documents’ subject                   adjudicatory process. West’s Ann.Cal.C.C.P. §
        matter for categorization, and evidence that after               128(a)(5).
        being warned that they possessed privileged
        documents attorneys performed a subsequent
                                                                         1 Cases that cite this headnote
        review to determine whether the dominant
        purpose of an e-mail was business or legal
        advice, which necessarily involved an
        assessment      of    its    contents.    West’s
        Ann.Cal.C.C.P. § 128(a)(5).                               [15]   Attorneys and Legal Services       Labor and

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      3

                                                                                              Exhibit D, Page 52
 Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 35 of 44 Page ID
                                   #:4377

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

        Employment                                                  Rico v. Mitsubishi Motors Corp. (2007) 42 Cal.4th
                                                                 807, 68 Cal.Rptr.3d 758, 171 P.3d 1092 (Rico ) and
        Trial court’s finding that there was a genuine
        likelihood that employee’s attorneys’ review of              State Comp. Ins. Fund v. WPS, Inc. (1999) 70
        employer’s attorney-client privileged materials          Cal.App.4th 644, 82 Cal.Rptr.2d 799 (State Fund ) and
        could affect the outcome of the proceedings, in          warranted disqualification of Higgs as Clark’s counsel in
        disqualifying the attorneys’ law firm from               this action. The trial court found, on disputed facts, Higgs
        representing employee in litigation against              had received and excessively reviewed privileged
        employer, was supported by substantial                   documents, disqualification was warranted because there
        evidence, including evidence that employee               was a genuine likelihood Higgs’s conduct could affect the
        used a privileged memo as the basis for a                outcome of the litigation, and the paramount concern of
        securities fraud claim, and that questions               protecting the public trust in the administration of justice
        employee posed to employer’s former chief                and integrity of the bar outweighed any infringement of
        executive officer might have derived from a              Clark’s right to the counsel of his choice.
        privileged legal opinion from an outside law
        firm. West’s Ann.Cal.C.C.P. § 128(a)(5).                 In this writ proceeding, Clark asserts the disqualification
                                                                 order was an abuse of discretion. Clark’s principal
                                                                 argument is that VeriSign’s claim of privilege as to the
        3 Cases that cite this headnote                          contested documents is “highly suspect,” and he asserts
                                                                 there was no substantial evidence on which the court
                                                                 could conclude Higgs violated its obligations under Rico
                                                                 and State Fund until it had first conducted an in camera
                                                                 review of the contested documents to determine whether
                                                                 the documents were in fact privileged. Second, Clark
Attorneys and Law Firms                                          asserts that, even assuming some or all of the documents
                                                                 were privileged, there is no evidence to support the
**364 Higgs, Fletcher & Mack, San Diego, John Morris,            conclusion that Higgs did not properly discharge its
Steven J. Cologne, Thomas W. Ferrell, Sam Sherman and            obligations under Rico and State Fund. Finally, Clark
Victoria E. Fuller for Petitioner.                               asserts that disqualification was an overly draconian
                                                                 remedy because there was no evidence to support the
No appearance for Respondent.                                    conclusion that Higgs’s review of the privileged
                                                                 documents provided Clark with any *42 unfair advantage
Paul, Hastings, Janofsky & Walker, Los Angeles, Nancy
                                                                 that would undermine the integrity of the judicial
L. Abell, Thomas A. Zaccaro, Eleanor K. Mercado and
                                                                 proceedings, and any taint could have been cured by a
Kai S. Bartolomeo for Real Parties in Interest.
                                                                 **365 protective order, thereby preserving Clark’s right
Opinion                                                          to counsel of his choice.


McDONALD, J.


*41 Grant Clark seeks a writ of mandate directing the
                                                                                              I
Superior Court of San Diego County to vacate its
November 8, 2010, order disqualifying Clark’s chosen
law firm of Higgs, Fletcher & Mack LLP (Higgs) from
continuing to represent Clark in his action against real
parties in interest VeriSign, Inc., et al. (Verisign).
VeriSign sought the disqualification order because Higgs            FACTUAL AND PROCEDURAL BACKGROUND
allegedly received from Clark numerous documents
protected by the attorney-client privilege held by
VeriSign, and Higgs thereafter (1) excessively reviewed          A. The Parties
the documents, (2) did not immediately return the                VeriSign provides internet infrastructure services. Clark is
documents and (3) affirmatively employed the documents           an active member of the California State Bar with
to pursue Clark’s lawsuit against VeriSign. VeriSign             experience in litigation, and had also acted as in-house
asserted these actions violated Higgs’s obligations under        and general counsel for corporations.

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        4

                                                                                              Exhibit D, Page 53
 Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 36 of 44 Page ID
                                   #:4378

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

                                                                 specifically referred to Rico and the obligations imposed
                                                                 by that case. Clark and Higgs responded by denying any
                                                                 improper conduct, and apparently did not return any
                                                                 materials to VeriSign.

   B. The Parties’ Relationship
In late September 2007 VeriSign hired Clark as its chief
administrative officer. In conjunction with his
employment, Clark signed VeriSign’s nondisclosure
agreement, which included a provision that he would not             **366 D. The Discovery of Clark’s Possession of
remove VeriSign’s confidential or privileged information            Privileged Documents
and would return all confidential or privileged                  In mid-February 2010, Clark produced documents
information to VeriSign on termination of his                    pursuant to VeriSign’s discovery demand. VeriSign
employment.                                                      thereafter determined Clark’s production included
                                                                 numerous privileged documents, many of which were
In late 2008, Clark was informed by VeriSign that Clark’s        prominently marked “Attorney–Client Privileged,”
position was being eliminated. Clark’s employment was            “Prepared at Request of Counsel,” and/or “Highly
terminated effective December 31, 2008. In January 2009,         Confidential.” VeriSign also determined Clark was in
Clark filed his lawsuit against VeriSign. Clark was              possession of other confidential documents taken in
represented by Higgs.                                            violation of the nondisclosure agreement.

                                                                 In mid-March 2010, VeriSign’s counsel wrote to Higgs
                                                                 demanding Clark return the privileged materials (which it
                                                                 identified by Bates numbers), return the other documents
                                                                 VeriSign contended were confidential or proprietary, and
   C. The March and April 2009 Correspondence                    cease using any privileged or confidential information to
On March 25, 2009, Mr. Cologne (an attorney with Higgs           pursue Clark’s lawsuit. Clark’s response did not include
representing Clark in the lawsuit against VeriSign) sent a       an agreement to return the privileged documents.
letter to VeriSign’s counsel stating Clark intended to           Although Clark subsequently agreed to return the
assert an additional claim based on allegations that             documents he characterized as “irrelevant,” and later
“deception and delay [surround] the termination of               agreed to destroy most of the documents VeriSign
[William] Roper,” VeriSign’s former chief executive              identified as protected by the attorney-client privilege,
officer. Cologne’s letter stated the deception “played out       Higgs thereafter indicated it would be unable to destroy
against the backdrop of a June 4, 2008[,] internal               the documents because VeriSign’s motion to compel
memorandum from Ken Bond, Senior Vice President in               Clark to answer certain deposition *44 questions required
charge of investor relations.”                                   that he retain those documents for use in opposing the
                                                                 motion to compel answers. By the fall of 2010, Higgs had
Counsel for VeriSign suspected Cologne was referring to          neither returned nor destroyed the allegedly privileged
an e-mail sent by Bond (senior vice president in charge of       documents.
investor relations) to Richard *43 Goshorn (VeriSign’s
general counsel) and Susan Insley (VeriSign’s director of
internal audit acting under the direction of VeriSign’s law
department) concerning a confidential internal
investigation. VeriSign, believing the so-called “Bond
memo” was a privileged communication Clark had                      E. The Use of the Privileged Documents
improperly taken from VeriSign in violation of the               In the fall of 2010, the court granted VeriSign’s motion to
nondisclosure agreement,1 demanded in a letter to                compel Clark to answer certain deposition questions. At
Cologne dated March 31, 2009, that Clark immediately             his October 1, 2010, deposition, Clark conceded certain
return all of VeriSign’s documents, including any                documents contained privileged information but stated
attorney-client privileged information, and to cease and         that his counsel would decide whether to seek their
desist using that information or documents. When                 admission at trial. More importantly, Clark conceded he
Cologne was silent in response to VeriSign’s demand,2            used the Bond memo as the basis for one of the securities
VeriSign’s attorney again wrote to Cologne reiterating its       fraud claims he was pursuing against VeriSign, and
demand that Clark return confidential or privileged              apparently was relying on another privileged document in
documents and cease using the documents, and                     support of his breach of contract and securities fraud

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5

                                                                                              Exhibit D, Page 54
 Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 37 of 44 Page ID
                                   #:4379

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

claims.                                                          that “[d]espite repeated warnings from VeriSign’s
                                                                 counsel, [Higgs’s] review exceeded this limit” and also
                                                                 found “[Higgs] did not immediately notify VeriSign that
                                                                 [it was] in possession of the documents.”

                                                                 The court concluded Higgs’s conduct warranted
   F. The Motion to Disqualify                                   disqualification as well as other ancillary relief. The court
Promptly after completing Clark’s deposition, VeriSign           recognized that when ruling on a disqualification motion,
moved to disqualify Higgs and for ancillary relief.              which requires resolution of the tension between the
VeriSign argued Clark and Higgs had improperly                   client’s right to choose his or her counsel and the need to
obtained, retained, reviewed and used privileged                 maintain ethical standards, the paramount concern must
documents, and had obtained an improper advantage from           be to preserve the public trust in the scrupulous
that conduct, in violation of the requirements imposed by        administration of justice. The court resolved the conflict
   Rico, supra, 42 Cal.4th 807, 68 Cal.Rptr.3d 758, 171          by concluding Clark’s right to counsel of his choice “does
P.3d 1092 and      State Fund, supra, 70 Cal.App.4th 644,        not trump the policy behind protecting the attorney-client
82 Cal.Rptr.2d 799. In support of the motion, VeriSign           privilege from being undermined.” Accordingly, the court
provided (among other things) a declaration from                 ordered that (1) Higgs be disqualified, (2) the documents
Goshorn attesting to the circumstances surrounding (and          be returned, and (3) Higgs be enjoined from discussing
privileged nature of) the disputed communications.               the contents of the documents with anyone or providing
                                                                 Higgs’s work product in the action to either Clark or any
Clark opposed the motion, asserting the standards                representative of Clark. The court ruled these measures
imposed and remedies available under State Fund and              were prophylactic, not punitive, and were necessary to
Rico have no application unless the documents are                protect VeriSign’s rights as well as the integrity of the
inadvertently provided to opposing counsel by the                judicial proceedings, and found there “ ‘exists a genuine
attorneys for the party holding the privilege. Clark             likelihood that the ... misconduct of [Higgs ] will affect the
alternatively argued that no sanctions may be imposed            outcome of the proceedings before the court.’ ” (Oaks
absent a showing the documents obtained by Higgs were            Management Corporation v. Superior Court (2006) 145
actually privileged, and the showing made by VeriSign            Cal.App.4th 453, 467, 51 Cal.Rptr.3d 561.)
was insufficient to show that the dominant purpose of
each communication was for legal, rather than business,
advice. Clark finally asserted Higgs did not misuse any of
the material obtained and there was no proof VeriSign
had suffered any disadvantage as a result of Higgs’s                H. The Writ Petition
review of the documents.                                         Clark timely filed this writ petition, requesting we vacate
                                                                 the order disqualifying Higgs from acting as Clark’s
                                                                 attorney. We issued an order to show cause, and the
                                                                 parties have fully briefed this matter.

   **367 G. The Challenged Disqualification Order                *46 In this writ proceeding, Clark raises three claims.
The trial court granted the motion to disqualify Higgs.          First, he argues VeriSign’s claim of privilege as to the
The court first found Higgs had received numerous                contested documents is “highly suspect,” and asserts it
documents from Clark subject to the attorney-client              was improper for the court to conclude Higgs violated its
privilege, some of which “bore obvious indicia of the            obligations under Rico without reviewing the contested
privilege held by *45 VeriSign,” were “explicitly marked         documents to determine whether they were in fact
as privileged by Mr. Clark while he was employed by              privileged. Second, Clark asserts that, even assuming
VeriSign,” and/or were conceded to be privileged by              some or all of the documents were in fact privileged, there
Clark.3                                                          is no evidence to support the conclusion that Higgs did
                                                                 not properly discharge its obligations under Rico. Finally,
The court, after noting Higgs had a “duty not to review          he asserts disqualification was an overly draconian
these documents more than was reasonably necessary to            remedy because there was no evidence to support the
make the determination that they are privileged and to           conclusion that Higgs’s review of the privileged
immediately notify VeriSign that they were in possession         documents provided Clark with any unfair advantage that
of VeriSign’s privileged documents,” specifically found          would undermine the integrity of the judicial proceedings,
                                                                 and any taint or prejudice could have been cured by a
               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          6

                                                                                               Exhibit D, Page 55
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 38 of 44 Page ID
                                    #:4380

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

protective **368 order preserving Clark’s right to counsel       evidence.” ( Federal Home, supra, 68 Cal.App.4th at p.
of his choice.                                                   860, 80 Cal.Rptr.2d 634.) “In viewing the evidence, we
                                                                 look only to the evidence supporting the prevailing party.
                                                                 [Citation.] We discard evidence unfavorable to the
                                                                 prevailing party as not having sufficient verity to be
                                                                 accepted by the trier of fact. [Citation.] Where the trial
                                                                 court has drawn reasonable inferences from the evidence,
                              II                                 we have no power to draw different inferences, even
                                                                 though different inferences may also be reasonable.”
                                                                 (Ibid.) “If the trial court resolved disputed factual issues,
                                                                 the reviewing court should not substitute its judgment for
                                                                 the trial court’s express or implied findings supported by
                                                                 substantial evidence.” ( SpeeDee, supra, 20 Cal.4th at
                  LEGAL STANDARDS
                                                                 p. 1143, 86 Cal.Rptr.2d 816, 980 P.2d 371; accord
                                                                     City National Bank v. Adams, supra, 96 Cal.App.4th at
A. Standard of Review                                            p. 322, 117 Cal.Rptr.2d 125.)
[1] [2]
        A trial court’s ruling on a disqualification motion is
reviewed under the deferential abuse of discretion
standard. (  People ex rel Dept. of Corporations v.
SpeeDee Oil Change Systems, Inc. (1999) 20 Cal.4th
1135, 1143–1144, 86 Cal.Rptr.2d 816, 980 P.2d 371
                                                                    B. Legal Standards for Disqualification
(SpeeDee ); McPhearson v. Michaels Co. (2002) 96                 [5]
                                                                     A trial court’s authority to disqualify an attorney
Cal.App.4th 843, 851, 117 Cal.Rptr.2d 489;          City         derives from its inherent power to “control in furtherance
National Bank v. Adams (2002) 96 Cal.App.4th 315, 322,           of justice, the conduct of its ministerial officers, and of all
117 Cal.Rptr.2d 125.) “In exercising its discretion, the         other persons in any manner connected with a judicial
trial court must make a reasoned judgment that complies          proceeding before it, in every matter pertaining thereto.”
with applicable legal principles and policies.”
                                                                 (Code Civ. Proc., § 128, subd. (a)(5);      SpeeDee, 20
(      Strasbourger Pearson Tulcin Wolff Inc. v. Wiz             Cal.4th at p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371; see
Technology, Inc. (1999) 69 Cal.App.4th 1399, 1403, 82            also Oaks Management Corporation v. Superior Court,
Cal.Rptr.2d 326 (Strasbourger ); accord McPhearson, at           supra, 145 Cal.App.4th at p. 462, 51 Cal.Rptr.3d 561.)
p. 851, 117 Cal.Rptr.2d 489.) “The order is subject to           “The power is frequently exercised on a showing that
reversal only when there is no reasonable basis for the          disqualification **369 is required under professional
trial court’s decision.” ( Federal Home Loan Mortgage            standards governing ... potential adverse use of
Corp. v. La Conchita Ranch Co. (1998) 68 Cal.App.4th             confidential information.” (     Responsible Citizens v.
856, 860, 80 Cal.Rptr.2d 634 (Federal Home ).)                   Superior Court (1993) 16 Cal.App.4th 1717, 1723–1724,
                                                                 20 Cal.Rptr.2d 756.)
[3] [4]
       “In deciding whether the trial court abused its
discretion, ‘[w]e are ... bound ... by the substantial           [6]
                                                                    A disqualification motion involves a conflict between a
evidence rule.’ ” ( Strasbourger, supra, 69 Cal.App.4th          client’s right to counsel of his or her choice, on the one
at p. 1403, 82 Cal.Rptr.2d 326.) The trial court’s order is “    hand, and the need to maintain ethical standards of
‘presumed correct; all intendments and presumptions are          professional responsibility, on the other. (         City and
indulged to support [it]; conflicts in the declarations must     County of San Francisco v. Cobra Solutions, Inc. (2006)
be resolved in favor of the prevailing party, and the trial      38 Cal.4th 839, 846, 43 Cal.Rptr.3d 771, 135 P.3d 20.)
*47 court’s resolution of any factual disputes arising from      Although disqualification necessarily impinges on a
the evidence is conclusive.’ ” (Ibid.; accord,   Koo v.          litigant’s right to counsel of his or her choice, the decision
Rubio’s Restaurants, Inc. (2003) 109 Cal.App.4th 719,            on a disqualification motion “involves more than just the
728, 135 Cal.Rptr.2d 415.) Hence, we presume the trial           interests of the parties.” ( SpeeDee, supra, 20 Cal.4th at
court found in VeriSign’s favor on “all disputed factual         p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371.) When ruling
issues.” (    Strasbourger, at p. 1403, 82 Cal.Rptr.2d           on a disqualification motion, “[t]he paramount concern
326.) Further, “where there are no express findings, we          must be to preserve public trust in the scrupulous
must review the trial court’s exercise of discretion based       administration of justice and the integrity of the bar. The
on implied findings that are supported by substantial            important right to counsel of one’s choice must yield to
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          7

                                                                                                Exhibit D, Page 56
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 39 of 44 Page ID
                                    #:4381

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

ethical considerations that *48 affect the fundamental           In Rico, the court adopted the obligations articulated in
principles of our judicial process.” ( SpeeDee, at p.            State Fund and extended them to materials protected by
1145, 86 Cal.Rptr.2d 816, 980 P.2d 371; see also                 the attorney work product privilege, noting those
                                                                 obligations were rooted in the attorney’s obligation to “
    Jessen v. Hartford Casualty Ins. Co. (2003) 111              ‘respect the legitimate **370 interests of fellow members
Cal.App.4th 698, 705–706, 3 Cal.Rptr.3d 877.)                    of the bar, the judiciary, and the administration of justice.’
The SpeeDee court recognized that one of the                     ” ( Rico, supra, 42 Cal.4th at p. 818, 68 Cal.Rptr.3d
fundamental principles of our judicial process is the            758, 171 P.3d 1092.) Rico also addressed the question of
attorney-client privilege: “Protecting the confidentiality of    remedy when the attorney, having obtained privileged
communications between attorney and client is                    documents, did not comply with those obligations. Rico
fundamental to our legal system. The attorney-client             echoed State Fund’s caution that “ ‘ “[m]ere exposure” ’
privilege is a hallmark of our jurisprudence that furthers       to an adversary’s confidences is insufficient, standing
the public policy of ensuring ‘ “the right of every person       alone, to warrant an attorney’s disqualification” ( Rico,
to freely and fully confer and confide in one having             at p. 819, 68 Cal.Rptr.3d 758, 171 P.3d 1092, quoting
knowledge of the law, and skilled in its practice, in order          State Fund, at p. 657, 82 Cal.Rptr.2d 799), *49
that the former may have adequate advice and a proper            because Rico agreed such a “a draconian rule ... ‘ “[could]
defense.” ’ [Quoting  Mitchell v. Superior Court (1984)          nullify a party’s right to representation by chosen counsel
37 Cal.3d 591, 599, 208 Cal.Rptr. 886, 691 P.2d 642.]”           any time inadvertence or devious design put an
( SpeeDee, supra, 20 Cal.4th at p. 1146, 86 Cal.Rptr.2d          adversary’s confidences in an attorney’s mailbox.” ’ ”
816, 980 P.2d 371.) Because it is this privilege that was        ( Rico, at p. 819, 68 Cal.Rptr.3d 758, 171 P.3d 1092.)
the touchstone for the trial court’s disqualification ruling,    Rico also stated, however, that “ ‘in an appropriate case,
we outline the rules developed for safeguarding that             disqualification might be justified if an attorney
privilege.                                                       inadvertently receives confidential materials and fails to
                                                                 conduct himself or herself in the manner specified above,
                                                                 assuming other factors compel disqualification.’ ” (Ibid.)



  C. Rico and State Fund
    In State Fund, supra, 70 Cal.App.4th 644, 82
Cal.Rptr.2d 799, the court evaluated the ethical
obligations of a lawyer when that lawyer comes into                                           III
possession of privileged materials without the holder of
the privilege having waived it. ( Id. at pp. 654–655, 82
Cal.Rptr.2d 799.) The court, to “protect the sanctity of the
attorney-client privilege and to discourage unprofessional
                                                                                         ANALYSIS
conduct” (    id at p. 657, 82 Cal.Rptr.2d 799), ruled that:

  “the obligation of an attorney receiving privileged            A. Substantial Evidence Supports the Finding Higgs
  documents due to the inadvertence of another is as             Received Privileged Documents from Clark
  follows: When a lawyer who receives materials that             [7]
                                                                     The trial court expressly found Clark gave Higgs
  obviously appear to be subject to an attorney-client           numerous documents subject to the attorney-client
  privilege or otherwise clearly appear to be confidential       privilege. Substantial evidence supports this finding:
  and privileged and where it is reasonably apparent that        some of the documents were explicitly designated by
  the materials were provided or made available through          Clark as attorney-client privileged while he was
  inadvertence, the lawyer receiving such materials              employed by Verisign; Higgs acknowledged (during the
  should refrain from examining the materials any more           May through July correspondence between counsel
  than is essential to ascertain if the materials are            attempting to resolve the document issues) that a
  privileged, and shall immediately notify the sender that       substantial portion of the documents were privileged; and
  he or she possesses material that appears to be                Higgs conceded at oral argument below that some of the
  privileged.” ( Id. at p. 656, 82 Cal.Rptr.2d 799.)             documents were privileged. Additionally, for the
                                                                 documents Clark did not concede were privileged,

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         8

                                                                                               Exhibit D, Page 57
 Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 40 of 44 Page ID
                                   #:4382

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

VeriSign’s counsel provided a declaration stating the               871, italics added.) This ‘dominant purpose’ test not
identities of the parties to each of the sets of                    only looks to the dominant purpose for the
communications (one of whom was invariably either an                communication, but also to the dominant purpose of the
in-house attorney or outside counsel) and the general               attorney’s work. [Citations.] Thus, ‘the attorney-client
nature of the purpose of the communication (all of which            privilege [would] not apply without qualification where
involved obtaining legal advice on a variety of subjects).          the attorney was merely acting as a negotiator for the
                                                                    client [citation], or merely gave business advice
In     Costco Wholesale Corp. v. Superior Court (2009)              [citation], or was merely acting as a trustee for the
47 Cal.4th 725, 101 Cal.Rptr.3d 758, 219 P.3d 736                   client.’ ” (2,022       Ranch, at pp. 1390–1391, 7
(Costco ), the court explained that when a trial court              Cal.Rptr.3d 197.)
examines a claim that a communication is protected by
the attorney-client privilege, “[t]he party claiming the         Clark asserts that, because the dominant purpose of the
privilege has the burden of establishing the preliminary         communications could only be ascertained by examining
facts necessary to support its exercise, i.e., a                 the contents of each specific communication in camera,
communication made in the course of an attorney-client           and no examination proceeding was involved here, there
relationship. [Citations.] Once that party establishes facts     was no evidence to permit the conclusion any of the
necessary to support a prima facie claim of privilege, the       documents were privileged.4 However, Clark’s argument
communication is presumed to have been made in                   ignores that the Costco court, after observing “Evidence
confidence and the opponent of the claim of privilege has        Code section 915 prohibits disclosure of the information
the burden of proof to establish the communication was           claimed to be privileged as a confidential communication
not confidential or that the privilege does not for other        between attorney and client ‘in order to rule on the claim
reasons apply.” ( Id. at p. 733, 101 Cal.Rptr.3d 758,            of privilege’ ” (     Costco, supra, 47 Cal.4th at pp.
219 P.3d 736, italics added.) Here, VeriSign’s showing           731–732, 101 Cal.Rptr.3d 758, 219 P.3d 736), stated
provided substantial evidence from which the court could         “because the privilege protects a transmission irrespective
have found each of the contested documents involved              of its content, there should be no need to examine the
communications between a VeriSign employee and a                 content in order to rule on a claim of privilege.” ( Id. at
VeriSign attorney in the course of an attorney-client            p. 739, 101 Cal.Rptr.3d 758, 219 P.3d 736.) Costco went
relationship.                                                    on to state *51 that, “[b]ecause we hold that a court may
                                                                 not order disclosure of a communication claimed to be
[8]
    *50 Clark’s principal contention is that an in camera        privileged to allow a ruling on the claim of privilege, we
review of the documents was a prerequisite to                    disapprove two cases plaintiffs have cited in support of
determining whether the documents were in fact                   the trial court’s orders,” including 2,022 Ranch.
privileged. Clark asserts that under      **371 2,022            (   Costco, at p. 739, 101 Cal.Rptr.3d 758, 219 P.3d
Ranch v. Superior Court (2003) 113 Cal.App.4th 1377, 7           736.) Costco, reviewing the approach advocated in 2,022
Cal.Rptr.3d 197 (2,022 Ranch ) the determination of              Ranch, noted the 2,022 Ranch court:
privilege turns on the “dominant purpose” of each
communication. Clark relies on the portion of the 2,022
Ranch opinion in which the court stated:                            “distinguished communications reporting the results of
                                                                    factual investigations from those reflecting the
  “In certain instances it is difficult to determine if the         rendering of legal advice, held only the latter were
  attorney-client    privilege      ...   attaches   to    a        privileged, and ordered the trial court to review each of
  communication, particularly where there may be more               the communications to **372 determine its dominant
  than one purpose for that communication: ‘ “ ‘Where it            purpose. [Citation.] In this respect, the court erred. The
  is clear that the communication has but a single                  proper procedure would have been for the trial court
  purpose, there is little difficulty in concluding that the        first to determine the dominant purpose of the
  privilege should be applied or withheld accordingly. If           relationship between the insurance company and its
  it appears that the communication is to serve a dual              in-house attorneys, i.e., was it one of attorney-client or
  purpose, one for transmittal to an attorney “in the               one of claims adjuster-insurance corporation (as some
  course of professional employment” and one not                    of the evidence suggested, [citation] ). The corporation,
  related to that purpose, the question presented to the            having the burden of establishing the preliminary fact
  trial court is as to which purpose predominates....’ ”            that the communications were made during the course
  [Citation.]’ ( Travelers Ins. Companies v. Superior               of an attorney-client relationship [citation], was free to
  Court (1983) 143 Cal.App.3d 436, 452, 191 Cal.Rptr.               request an in camera review of the communications to

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        9

                                                                                               Exhibit D, Page 58
  Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 41 of 44 Page ID
                                    #:4383

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

    aid the trial court in making that determination, but the       Higgs Excessively Reviewed Privileged Materials
                                                                 [10]
    trial court could not order disclosure of the information        Higgs, after coming into possession of the privileged
    over the corporation’s objection. If the trial court         documents, was obligated not to review these documents
    determined the communications were made during the           more than was reasonably necessary to make the
    course of an attorney-client relationship, the               determination that they were privileged and to
    communications, including any reports of factual             immediately notify VeriSign that it was in possession of
    material, would be privileged, even though the factual       VeriSign’s privileged documents. The trial court found
    material might be discoverable by some other means. If       Higgs violated those obligations because (1) “[d]espite
    the trial court instead concluded that the dominant          repeated warnings from VeriSign’s counsel, [Higgs’s]
    purpose of the relationship was not that of attorney and     review exceeded this limit,” and (2) “[Higgs] did not
    client, the communications would not be subject to the       immediately notify VeriSign that [it was] in possession of
    attorney-client privilege and therefore would be             the documents.” Clark appears to argue that no substantial
    generally discoverable.” ( Costco, at pp. 739–740,           evidence supports the conclusion that Higgs excessively
    101 Cal.Rptr.3d 758, 219 P.3d 736.)                          reviewed privileged documents in violation of the
[9]
     We interpret Costco’s disapproval of 2,022 Ranch as         obligations imposed by State Fund and Rico. Clark’s
making clear that, to determine whether a communication          argument appears to be that Higgs obtained the
is privileged, the focus of the inquiry is the dominant          documents from Clark properly, made no effort to hide
purpose of the relationship between the parties to the           that the documents were in its possession, met and
communication. Under that approach, when the party               conferred with VeriSign to resolve VeriSign’s claims of
claiming the privilege shows the dominant purpose of the         privilege, and “responsibly sequestered” the disputed
relationship between the parties to the communication            documents while this process was ongoing without
was one of attorney-client, the communication is                 excessively reviewing the documents, thus complying
protected by the privilege.                                      with its obligations.
                                                                 [11]
Employing Costco’s approach, there was substantial                    As a preliminary matter, Clark has waived this
evidence to support the trial court’s finding that all of the    contention because, rather than presenting a summary of
disputed communications, including the so-called Bond            all of the evidence presented at the hearing below most
memo, were privileged communications because                     favorably to the judgment, Clark only discusses the
VeriSign’s declarations established all of the disputed          evidence he presented on this issue.7 “Failure to set forth
communications involved an officer or employee of                [all of] the material evidence on an issue waives a claim
VeriSign transmitting a communication to an attorney for         of insufficiency of the evidence.” *53 (         Brockey v.
VeriSign (either Goshorn5 or other attorneys) or persons         Moore (2003) 107 Cal.App.4th 86, 96, 131 Cal.Rptr.2d
working at the *52 attorney’s direction. Although Clark          746.) When parties assert a challenge to the trial court’s
continues to assert the Bond memo e-mail was not                 decision based on the absence of substantial supporting
privileged, he conceded below that the Bond memo was             evidence, they “ ‘are required to set forth in their brief all
sent by an employee of VeriSign to both Goshorn                  the material evidence on the point and not merely their
(VeriSign’s attorney) and Insley, who (as the director of        own evidence. Unless this is done the error is deemed to
internal audit for VeriSign) was reporting directly to           be waived.’ ” (      Foreman & Clark Corp. v. Fallon
Goshorn.6 Clark’s argument—that the Bond memo was                (1971) 3 Cal.3d 875, 881, 92 Cal.Rptr. 162, 479 P.2d
not privileged because “ ‘the dominant purpose of the            362.) By discussing only evidence tending to support his
e-mail was Mr. Bond’s expression of frustration ...              position, Clark has waived his right to challenge the
concerning a VeriSign investigation’ ”—appears                   sufficiency of the evidence to support the court’s
irreconcilable with Costco’s admonition that the relevant        conclusions. (See Nwosu v. Uba (2004) 122 Cal.App.4th
inquiry is not the content of the communication but is
instead the relationship of the communicators. We                1229, 1246, 19 Cal.Rptr.3d 416,   Brockey v. Moore,
conclude there was substantial evidence to support the           supra, 107 Cal.App.4th at pp. 96–97, 131 Cal.Rptr.2d
trial **373 court’s finding that all of the disputed             746.)
communications were privileged communications.                   [12] [13]
                                                                         More importantly, even if the argument had not
                                                                 been waived, there is substantial evidence that Higgs’s
                                                                 actions violated State Fund and Rico. Those cases make
                                                                 clear that “a lawyer who receives materials that obviously
                                                                 appear to be subject to an attorney-client privilege or
  B. Substantial Evidence Supports the Finding that              otherwise clearly appear to be confidential and privileged
                                                                 ... [must (1) ] refrain from examining the materials any
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        10

                                                                                               Exhibit D, Page 59
 Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 42 of 44 Page ID
                                   #:4384

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

                                                                 [14]
more than is essential to ascertain if the materials are             Clark asserts the trial court erred when it concluded
privileged, and [ (2) ] immediately notify the sender that       the appropriate remedy for the violations was to
he or she possesses material that appears to be                  disqualify Higgs. However, Clark does not suggest the
privileged.” (         **374 State Fund, supra, 70               court misunderstood the applicable legal principles
Cal.App.4th at p. 656, 82 Cal.Rptr.2d 799.) Under Costco,        guiding its discretionary decision.9 Instead, Clark
once the examination showed a document had been                  disagrees with how the court exercised its discretion,
transmitted between an attorney representing VeriSign            specifically **375 arguing there was no showing of any
and either an officer or employee of VeriSign, that              “risk of prejudice” from Higgs’s review and use of the
examination would suffice to ascertain the materials are         privileged documents.
privileged, and any further examination would exceed
                                                                 When exercising its discretion, a trial court must “make a
permissible limits. ( Costco, supra, 47 Cal.4th at p.            reasoned judgment that complies with applicable legal
733, 101 Cal.Rptr.3d 758, 219 P.3d 736.) There is
evidence to support the finding that Higgs’s review              principles and policies” (      Strasbourger, supra, 69
exceeded those limitations: Higgs’s initial review also          Cal.App.4th at p. 1403, 82 Cal.Rptr.2d 326), and we will
examined the content of each document in sufficient              reverse “only when there is no reasonable basis for the
detail to allow Higgs to “determine their subject matter         trial court’s decision.” (    Federal Home, supra, 68
for categorization,” and Higgs’s subsequent review               Cal.App.4th at p. 860, 80 Cal.Rptr.2d 634.) “In deciding
(occurring after VeriSign warned that Higgs possessed            whether the trial court abused its discretion, ‘[w]e are ...
privileged documents) was focused on “whether the                bound ... by the substantial evidence rule.’ ”
dominant purpose of the e-mail was business or legal             (      Strasbourger, at p. 1403, 82 Cal.Rptr.2d 326.)
advice,” which necessarily involved an assessment of its
contents.8 There was also some evidence from which a             The trial court’s order, expressly “designed to be
trial court could have concluded Higgs affirmatively used        prophylactic, not punitive,” found disqualification was
some of the substantive information contained in the             necessary “not only to protect the rights of VeriSign but
privileged documents to question witnesses or to support         also to preserve the integrity of the judicial proceedings,”
Clark’s claims, and Clark concedes *54 Higgs employed            and *55 further found there was a “genuine likelihood”
the Bond memo to craft a claim against VeriSign, which           that Higgs’s review of the privileged materials could
necessarily required an excessive review of the content of       affect the outcome of the proceedings. The former
that memo beyond what would be permissible to                    finding, which reflects a sensitivity to SpeeDee’s
determine the memo was privileged under Costco. We               admonition that the “paramount concern must be to
conclude substantial evidence supports the finding Higgs         preserve public trust in the scrupulous administration of
violated its obligations as outlined in State Fund and Rico.
                                                                 justice and the integrity of the bar” ( SpeeDee, supra,
                                                                 20 Cal.4th at p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371),
                                                                 has substantial evidentiary support. On this record, a trier
                                                                 of fact could conclude Higgs’s continued representation
                                                                 of Clark could trigger doubts over the integrity of the
   C. The Selected Remedy Was Not an Abuse of                    judicial process because whenever Higgs’s advocacy
   Discretion                                                    against VeriSign began to touch on matters contained in
The Rico court also addressed the question of remedy             the privileged documents that Higgs retained (for over
when the attorney, having obtained privileged documents,         nine months) and excessively reviewed, the inevitable
violated the obligations imposed under State Fund.               questions about the sources of Higgs’s knowledge (even if
Although Rico echoed State Fund’s caution that “ ‘               Higgs in fact obtained such knowledge from legitimate
“[m]ere exposure” ’ to an adversary’s confidences is             sources) could undermine the public trust and confidence
insufficient, standing alone, to warrant an attorney’s           in the integrity of the adjudicatory process.10
disqualification” ( Rico, supra, 42 Cal.4th at p. 819, 68        [15]
                                                                      The latter finding—that there was a “genuine
Cal.Rptr.3d 758, 171 P.3d 1092, quoting       State Fund,        likelihood” Higgs’s review of the privileged materials
supra, 70 Cal.App.4th at p. 657, 82 Cal.Rptr.2d 799),            could affect the outcome of the proceedings—also has
Rico also stated that “ ‘in an appropriate case,                 some evidentiary support. Certainly, Higgs’s review and
disqualification might be justified if an attorney               use of the Bond memo had a direct and immediate impact
inadvertently receives confidential materials and fails to       on the legal posture of Clark’s case. Moreover, even if the
conduct himself or herself in the manner specified above,        Bond memo were later determined to be discoverable,
assuming other factors compel disqualification.’ ” (Ibid.)       there were other documents (also found to be privileged

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      11

                                                                                                Exhibit D, Page 60
    Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 43 of 44 Page ID
                                      #:4385

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

by the trial court) the trial court could have found had                            *56 DISPOSITION
been used by Clark to develop or support his case against
VeriSign.11 Finally, and contrary to Higgs’s apparent            The petition is denied. The stay issued by this court on
contention that disqualification is improper absent an           November 23, 2010, will be vacated 10 days after the
affirmative showing of existing injury from the misuse of        opinion is final as to this court. Real parties in interest
privileged documents, disqualification is proper as a            shall recover costs in the writ proceeding. (Cal. Rules of
prophylactic measure to prevent future prejudice to the          Court, rule 8.493(a)(1)(A).)
opposing party from information the attorney should not
have **376 possessed. (See     Chronometrics, Inc. v.
Sysgen, Inc. (1980) 110 Cal.App.3d 597, 607–608, 168
Cal.Rptr. 196; accord,      Gregori v. Bank of America           WE CONCUR: BENKE, Acting P.J., and NARES, J.
(1989) 207 Cal.App.3d 291, 308–309, 254 Cal.Rptr. 853.)
On this record, we do not find the trial court so exceeded       All Citations
the bounds of reason that its decision to disqualify Higgs,
rather than to select some other remedy, was an abuse of         196 Cal.App.4th 37, 125 Cal.Rptr.3d 361, 2011 IER
discretion.                                                      Cases 24,354, 11 Cal. Daily Op. Serv. 6693, 2011 Daily
                                                                 Journal D.A.R. 8023


                                                        Footnotes


1      VeriSign was not certain Higgs was in possession of the Bond memo because a copy was not attached to
       Cologne’s letter, and it was not until VeriSign deposed Clark in October 2010 that Clark confirmed the
       “memorandum” to which Cologne referred was in fact the Bond memo.

2      Cologne’s response was limited to asking whether each of VeriSign’s board members was (1) aware of
       VeriSign’s allegations, and (2) agreed with VeriSign’s attorney’s demand for return of the documents.

3      The court ordered Higgs to return all hard copies of 36 specified documents, which it identified by the
       Bates Stamp numbers, and erase all electronic copies of those documents. The 36 documents the court
       ordered Higgs to return included all of the documents VeriSign, in its numerous letters to Higgs, had
       consistently contended were privileged.
4
       Clark also cites      Chicago Title Ins. Co. v. Superior Court (1985) 174 Cal.App.3d 1142, 1151, 220
       Cal.Rptr. 507 for the proposition that the “dominant purpose” test is particularly important when examining
       communications involving in-house counsel because the attorney-client privilege is inapplicable when the
       business portions of an in-house attorney’s communication are not clearly separable from the legal
       portions of the communication. However, the cited pages contain no such discussion. Moreover, the core
       conclusion of the Chicago Title court was that “given the peculiar surrounding circumstances in the case at
       bench, the ... attorney client privilege [was] impliedly waived.” ( Id. at p. 1154, 220 Cal.Rptr. 507.)
       Chicago Title has no bearing on the present action because there is no claim that VeriSign waived the
       privilege as to any of the documents.

5      VeriSign produced evidence that Goshorn was VeriSign’s general counsel, and his primary responsibility
       was to serve as VeriSign’s chief legal officer to provide legal counsel and advice to VeriSign and its officers
       and employees. Clark apparently provided no competent evidence suggesting Goshorn ever acted in a
       nonlegal capacity for VeriSign, or that he was acting in a nonlegal capacity with respect to the
       communications at issue in this matter.

6      VeriSign’s showing below confirmed Insley was assisting an investigation under the direction and control of
       VeriSign’s law department and, in that capacity, had interviewed Bond in connection with the “Roper

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      12

                                                                                              Exhibit D, Page 61
     Case 2:20-cv-08035-SVW-JPR Document 164-7 Filed 05/21/21 Page 44 of 44 Page ID
                                       #:4386

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

        Investigation.”

7       In Clark’s brief filed in connection with this writ proceeding, the argument asserting Higgs’s handling of the
        documents was proper cites only to the evidence contained (1) in Clark’s declaration filed in opposition to
        the disqualification motion, (2) in the declarations of Clark’s attorneys filed in opposition to the
        disqualification motion, and (3) in the exhibits filed by Clark in opposition to the disqualification motion.
        Clark makes no reference to any of VeriSign’s evidence, or any effort to present that evidence most
        favorably to the trial court’s findings.

8       Indeed, in Higgs’s April 27, 2010, letter concerning the disputed documents, it stated (1) “many of the
        documents were irrelevant to this lawsuit” and would be gladly returned by Clark, and (2) one of the
        documents authored by Goshorn “is not a confidential document as Mr. Goshorn is giving business and not
        legal advice.” We are uncertain how such a content-specific characterization of those documents could
        have been proffered by Higgs without an in-depth examination of the content of those documents.

9       The record shows the trial court clearly understood the guiding principles. In its ruling, the trial court
        expressly stated that it “recognize[d] that ‘disqualification motions involve a conflict between the clients’
        right to counsel of their choice and the need to maintain ethical standards of professional responsibility.
        [Citation.] The paramount concern must be to preserve public trust in the scrupulous administration of
        justice and the integrity of the bar. The important right to counsel of one’s choice must yield to ethical
        considerations that affect the fundamental principles of our judicial process.’ [Quoting    SpeeDee, supra,
        20 Cal.4th at p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371.]”

10      For example, VeriSign submitted a transcript from Roper’s deposition taken in September 2010 by an
        attorney with Higgs. That attorney asked Roper questions VeriSign argued were “derive[d] from a
        privileged legal opinion from an outside law firm that VeriSign obtained in September 2007,” which Clark
        had taken and turned over to Higgs. Although Higgs’s opposition below claimed the questions did not
        derive from that document, this is but one example of the type of concerns that could have reasonably led
        the trial court to conclude that disqualification for prophylactic purposes was appropriate.

11      First, as discussed above, the questions posed to Roper may have derived from a privileged legal opinion
        from an outside law firm. Second, when Clark was questioned in his deposition about various aspects of
        his claims against VeriSign, he indicated he could not verify that he would not offer certain of the privileged
        documents into evidence to support his claims.




End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         13

                                                                                                Exhibit D, Page 62
